Exhibit 10.7

 

 

 

AMENDED AND RESTATED SERIES 2010-1 NOTE PURCHASE AGREEMENT

(SERIES 2010-1 VARIABLE FUNDING CAR SHARING ASSET BACKED NOTES)

dated as of May 11, 2011,

among

ZIPCAR VEHICLE FINANCING LLC,

ZIPCAR, INC.,

as Administrator, Servicer and Lessee

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK

BRANCH),

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2   

SECTION 1.01

   Definitions      2   

ARTICLE II PURCHASE AND SALE OF SERIES 2010-1 NOTES

     10   

SECTION 2.01

   The Initial Note Purchase      10   

SECTION 2.02

   Advances      11   

SECTION 2.03

   Borrowing Procedures      12   

SECTION 2.04

   The Series 2010-1 Notes      13   

SECTION 2.05

   Commitment Terms      13   

SECTION 2.06

   Selection of Interest Rates      14   

SECTION 2.07

   Reduction in Series 2010-1 Maximum Principal Amount      14   

ARTICLE III INTEREST AND FEES

     14   

SECTION 3.01

   Interest      14   

SECTION 3.02

   Fees      15   

SECTION 3.03

   Eurodollar Lending Unlawful      15   

SECTION 3.04

   Deposits Unavailable      16   

SECTION 3.05

   Increased or Reduced Costs, etc.      16   

SECTION 3.06

   Funding Losses      17   

SECTION 3.07

   Increased Capital Costs      18   

SECTION 3.08

   Taxes      18   

SECTION 3.09

   Indenture Carrying Charges; Survival      20   

ARTICLE IV OTHER PAYMENT TERMS

     20   

SECTION 4.01

   Time and Method of Payment      20   

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     20   

SECTION 5.01

   Authorization and Action of the Administrative Agent      20   

SECTION 5.02

   Delegation of Duties      21   

SECTION 5.03

   Exculpatory Provisions      21   

SECTION 5.04

   Reliance      22   

SECTION 5.05

   Non-Reliance on the Administrative Agent and Other Purchasers      22   

SECTION 5.06

   The Administrative Agent in its Individual Capacity      22   

SECTION 5.07

   Successor Administrative Agent      23   

SECTION 5.08

   Authorization and Action of Funding Agents      23   

SECTION 5.09

   Delegation of Duties      23   

SECTION 5.10

   Exculpatory Provisions      24   

SECTION 5.11

   Reliance      24   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 5.12

   Non-Reliance on the Funding Agent and Other Purchasers      24   

SECTION 5.13

   The Funding Agent in its Individual Capacity      25   

SECTION 5.14

   Successor Funding Agent      25   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     25   

SECTION 6.01

   ZVF      25   

SECTION 6.02

   Zipcar      26   

SECTION 6.03

   Conduit Investors      27   

ARTICLE VII CONDITIONS

     28   

SECTION 7.01

   Conditions to Issuance      28   

SECTION 7.02 

   Conditions to Amendment and Restatement      30   

SECTION 7.03

   Conditions to Each Borrowing      31   

ARTICLE VIII COVENANTS

     32   

SECTION 8.01

   Covenants      32   

SECTION 8.02

   Additional Covenants      34   

ARTICLE IX MISCELLANEOUS PROVISIONS

     37   

SECTION 9.01

   Amendments      37   

SECTION 9.02

   No Waiver; Remedies      37   

SECTION 9.03

   Binding on Successors and Assigns      38   

SECTION 9.04

   Survival of Agreement      39   

SECTION 9.05

   Payment of Costs and Expenses; Indemnification      39   

SECTION 9.06

   Characterization as Related Document; Entire Agreement      42   

SECTION 9.07

   Notices      43   

SECTION 9.08

   Severability of Provisions      43   

SECTION 9.09

   Tax Matters      43   

SECTION 9.10

   No Proceedings; Limited Recourse      43   

SECTION 9.11

   Confidentiality      45   

SECTION 9.12

   Governing Law      46   

SECTION 9.13

   Jurisdiction      46   

SECTION 9.14

   Waiver of Jury Trial      46   

SECTION 9.15

   Counterparts      47   

SECTION 9.16

   Additional Investor Groups      47   

SECTION 9.17

   Assignment      47   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

    

Page

     EXHIBITS      SCHEDULE I    List of Conduit Investors and Committed Note
Purchasers    EXHIBIT A    Form of Advance Request    EXHIBIT B    Form of
Assignment and Assumption Agreement    EXHIBIT C    Form of Investor Group
Supplement    EXHIBIT D    Form of Addendum    EXHIBIT E    Form of Conduit
Investor and Committed Note Purchaser Tax Certificate    EXHIBIT F    Quarterly
Fleet Report   

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SERIES 2010-1 NOTE PURCHASE AGREEMENT

THIS AMENDED AND RESTATED SERIES 2010-1 NOTE PURCHASE AGREEMENT, dated as of
May 11, 2011 (as amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms hereof, this “Agreement”), is made among
ZIPCAR VEHICLE FINANCING LLC, a Delaware limited liability company (“ZVF”),
ZIPCAR, INC., a Delaware corporation (“Zipcar”), the several commercial paper
conduits listed on Schedule I and their respective permitted successors and
assigns, the several financial institutions that serve as committed note
purchasers set forth on Schedule I hereto and the other financial institutions
parties hereto pursuant to Section 9.17, the financial institution set forth
opposite the name of each Conduit Investor or Non-Conduit Committed Note
Purchaser on Schedule I hereto and its permitted successor and assign (the
“Funding Agent” with respect to such Investor Group) and CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (formerly known as CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK NEW YORK BRANCH), in its capacity as administrative agent for
the Conduit Investors, the Committed Note Purchasers and the Funding Agents (the
“Administrative Agent”).

BACKGROUND

1. ZVF, Zipcar, the Conduit Investors, the Committed Note Purchasers, the
Funding Agents and the Administrative Agent have previously entered into that
certain Class A Note Purchase Agreement, dated as of May 24, 2010 (the “Original
Note Purchase Agreement”). ZVF, as issuer, and Deutsche Bank Trust Company
Americas, a New York banking corporation, as trustee (together with its
successors in trust thereunder as provided in the Base Indenture referred to
below, the “Trustee”) and as Securities Intermediary, have previously entered
into that certain Series 2010-1 Supplement, dated as of May 24, 2010 (the
“Original Series 2010-1 Supplement”), to the Base Indenture, dated as of May 24,
2010 (the “Original Base Indenture”) between ZVF and the Trustee pursuant to
which ZVF issued a Series 2010-1 Variable Funding Car Sharing Asset Backed Note
to the Funding Agent for the benefit of the Conduit Investor and the Committed
Note Purchaser (the “Initial Series 2010-1 Notes” and together with any
Additional Series 2010-1 Notes, the “Series 2010-1 Notes”).

2. Section 9.01 of the Original Note Purchase Agreement permits ZVF, Zipcar, the
Administrator, each Conduit Investor and each Committed Note Purchaser to amend
the Original Note Purchase Agreement. Such parties intend to change certain
terms of the financing facility and amend and restate the Original Note Purchase
Agreement in its entirety, as set forth herein.

3. Contemporaneously with the execution and delivery of this Agreement, ZVF and
the Trustee have entered into the Amended and Restated Base Indenture, dated as
of May 11, 2011 (as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, the “Base
Indenture”) and the Amended and Restated Series 2010-1 Supplement thereto, of
even date therewith (as the same may be further amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof,
the “Series 2010-1 Supplement” and, together with the Base Indenture, the
“Indenture”).



--------------------------------------------------------------------------------

4. ZVF wishes to amend the Series 2010-1 Notes as set forth in the Series 2010-1
Supplement and obtain the agreement of the Purchasers to make loans from time to
time (each, an “Advance”) as consideration for the purchase of Series 2010-1
Principal Amounts, all of which Advances (including the Initial Advance) will
constitute Increases, and all of which Advances (including the Initial Advance)
will be evidenced by the Series 2010-1 Notes purchased in connection herewith
and will constitute purchases of Series 2010-1 Principal Amounts corresponding
to the amount of such Advances. Subject to the terms and conditions of this
Agreement, each Conduit Investor may make Advances from time to time and each
Committed Note Purchaser is willing to commit to make Advances from time to
time, as consideration for purchases of Series 2010-1 Principal Amounts in an
aggregate outstanding amount up to the Maximum Investor Group Principal Amount
for the related Investor Group until the commencement of the Series 2010-1 Rapid
Amortization Period. Zipcar has joined in this Agreement to confirm certain
representations, warranties and covenants made by it for the benefit of each
Conduit Investor and each Committed Note Purchaser.

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in Article 1 of the Series 2010-1 Supplement or, if not
defined therein, the meanings assigned to such terms in the Definitions List
attached to the Base Indenture as Schedule I, as applicable. For the avoidance
of doubt, to the extent any capitalized term defined herein also has a meaning
assigned to such term in the Definitions List attached to the Base Indenture,
the meaning given to such term herein shall apply. In addition, the following
terms shall have the following meanings and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:

“Acquiring Committed Note Purchaser” has the meaning set forth in
Section 9.17(a).

“Acquiring Investor Group” has the meaning set forth in Section 9.17(c).

“Addendum” means an Addendum substantially in the form of Exhibit D.

“Additional Investor Group” means, (x) collectively, a Conduit Investor and the
Conduit Committed Note Purchaser(s) with respect to such Conduit Investor or,
(y) a Non-Conduit Committed Note Purchaser, in each case, that becomes party
hereto as of any date after the Series 2010-1 Closing Date pursuant to
Section 9.16 in connection with an increase in the Series 2010-1 Maximum
Principal Amount; provided that, for the avoidance of doubt, an Investor Group
that is both an Additional Investor Group and an Acquiring Investor Group shall
be deemed to be an Additional Investor Group solely in connection with, and to
the extent of, the commitment of such Investor Group that increases the Series
2010-1 Maximum Principal Amount when such Additional Investor Group becomes a
party hereto and Additional Series 2010-1 Notes are issued pursuant to Sections
2.1 and 5.1 of the Series 2010-1 Supplement, and references herein to such an
Investor Group as an “Additional Investor Group” shall not include the
commitment of such Investor Group as an Acquiring Investor Group.

 

2



--------------------------------------------------------------------------------

“Additional Investor Group Initial Principal Amount” means, with respect to each
Additional Investor Group on the date such Additional Investor Group becomes a
party hereto, the initial principal amount on such date of the Series 2010-1
Notes issued to such Additional Investor Group, which shall be an amount equal
to such Additional Investor Group’s Commitment Percentage of the principal
amount of outstanding Series 2010-1 Notes as of such date (after giving effect
to the issuance of any Series 2010-1 Notes on such date).

“Advance” has the meaning set forth in paragraph 4 of the recitals hereto.

“Advance Request” has the meaning set forth in Section 7.03(c).

“Affected Person” has the meaning set forth in Section 3.05.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit B.

“Borrowing” has the meaning set forth in Section 2.02(c).

“Borrowing Deficit” has the meaning set forth in Section 2.03(b).

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2010-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2010-1 Closing Date.

“Commitment” means, the obligation of the Committed Note Purchasers included in
each Investor Group to fund Advances pursuant to Section 2.02(a) in an aggregate
stated amount up to the Maximum Investor Group Principal Amount for such
Investor Group.

 

3



--------------------------------------------------------------------------------

“Commitment Percentage” means, on any date of determination with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2010-1
Maximum Principal Amount on such date.

“Committed Note Purchaser” means, collectively, the Conduit Committed Note
Purchasers and Non-Conduit Committed Note Purchasers.

“Conduit Committed Note Purchaser Percentage” means, with respect to any Conduit
Committed Note Purchaser, the percentage set forth opposite the name of such
Conduit Committed Note Purchaser on Schedule I.

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit, whose commercial paper has ratings of at least “A-2” from
Standard & Poor’s and “P2” from Moody’s, that is administered by the Funding
Agent with respect to such Conduit Investor or any Affiliate of such Funding
Agent, in each case, designated by such Funding Agent to accept an assignment
from such Conduit Investor of the Investor Group Principal Amount or a portion
thereof with respect to such Conduit Investor pursuant to Section 9.17(b).

“Conduit Committed Note Purchaser” means, with respect to a Conduit Investor,
each Purchaser identified as a Conduit Committed Note Purchaser for such Conduit
Investor on the signature pages hereto, or in the Assignment and Assumption
Agreement, Investor Group Supplement or Addendum pursuant to which such
Purchaser became a party hereto.

“Conduit Investors” means any Purchaser which is designated as a Conduit
Investor on the signature pages hereto, or in the Investor Group Supplement or
Addendum pursuant to which such Purchaser became a party hereto.

“Confidential Information” for purposes of this Agreement, has the meaning set
forth in Section 9.11.

“CP Rate” means, with respect to each Conduit Investor (i) for any day during
any Series 2010-1 Interest Period funded by a Conduit Investor set forth in
Schedule I hereto or any other Conduit Investor that elects in its Investor
Group Supplement or Addendum to make this clause (i) applicable (collectively,
the “Conduits”), the per annum rate equivalent to the weighted average of the
per annum rates paid or payable by such Conduits from time to time as interest
on or otherwise (by means of interest rate hedges or otherwise taking into
consideration any incremental carrying costs associated with short term
promissory notes issued by such Conduits maturing on dates other than those
certain dates on which such Conduits are to receive funds) in respect of the
promissory notes issued by such Conduits that are allocated in whole or in part
by their respective Funding Agent (on behalf of such Conduits) to fund or
maintain the Series 2010-1 Principal Amount or that are issued by such Conduits
specifically to fund or maintain the Series 2010-1 Principal Amount, in each
case, during such period, as determined by their respective Funding Agent (on
behalf of such Conduits), including (x) the commissions of placement agents and
dealers in respect of such promissory notes, to the extent such commissions are
allocated, in whole or in part, to such promissory notes by the related
Committed Note Purchasers (on behalf of such Conduits), (y) all reasonable costs
and expenses of any issuing and paying agent or other person responsible for the
administration of such Conduits’ commercial paper programs in connection with
the preparation, completion, issuance, delivery or payment of Series 2010-1
Commercial Paper, and (z) the costs of other borrowings by such Conduits
including, without limitation, borrowings to fund small or odd dollar amounts
that are not easily accommodated in the commercial paper market; provided,
however, that if any component of such rate is a discount rate, in calculating
the CP Rate, the respective Funding Agent for such Conduits shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum and (ii) for any Series 2010-1
Interest Period for any portion of the Commitment of the related Investor Group
funded by any other Conduit Investor, the “CP Rate” applicable to such Conduit
Investor as set forth in its Investor Group Supplement or Addendum.

 

4



--------------------------------------------------------------------------------

“Eurodollar Advance” means, an Advance which bears interest at all times during
the Eurodollar Interest Period applicable thereto at a fixed rate of interest
determined by reference to the Eurodollar Rate (Reserve Adjusted).

“Eurodollar Interest Period” means, with respect to any Eurodollar Advance,
(a) initially, the period commencing on and including the date of such
Eurodollar Advance and ending on but excluding the next Payment Date and (b) for
each period thereafter, the period commencing on and including the Payment Date
on which the immediately preceeding Eurodollar Interest Period ended and ending
on but excluding the next Payment Date; provided, however, that

 

  (i) no Eurodollar Interest Period may end subsequent to the Series 2010-1
Expected Final Payment Date; and

 

  (ii) upon the occurrence and during the continuation of the Series 2010-1
Rapid Amortization Period, any Eurodollar Interest Period may be terminated at
the election of the related Funding Agent by notice to ZVF and the
Administrator, and upon such election the Eurodollar Advances in respect of
which interest was calculated by reference to such terminated Eurodollar
Interest Period shall, solely at the option of such Funding Agent, either be
converted to Series 2010-1 Base Rate Tranches or included in the Series 2010-1
CP Tranche until payment in full of the Series 2010-1 Notes.

“Eurodollar Rate” means, with respect to any Investor Group, the rate per annum
determined by the related Funding Agent at approximately 11:00 a.m. (London
time) on the date which is one (1) London Business Day prior to the beginning of
the relevant Eurodollar Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in Dollars (as set forth by
any service selected by such Funding Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Eurodollar Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provision of this definition, the “Eurodollar Rate” shall be
the interest rate per annum determined by such Funding Agent to be the rate per
annum at which deposits in Dollars are offered by such Funding Agent’s Reference
Lender in London to prime banks in the London interbank market at or about 11:00
a.m. (London time) one (1) London Business Day before the first day of such
Eurodollar Interest Period in an amount substantially equal to the amount of the
Eurodollar Advances to be outstanding during such Eurodollar Interest Period and
for a period equal to such Eurodollar Interest Period. In respect of any
Eurodollar Interest Period which is not thirty (30) days in duration, the
Eurodollar Rate shall be determined through the use of straight-line
interpolation by reference to two rates calculated in accordance with the
preceding sentence, one of which shall be determined as if the maturity of the
Dollar deposits referred to therein were the period of time for which rates are
available next shorter than the Eurodollar Interest Period and the other of
which shall be determined as if such maturity were the period of time for which
rates are available next longer than the Eurodollar Interest Period; provided
that, if a Eurodollar Interest Period is less than or equal to seven days, the
Eurodollar Rate shall be determined by reference to a rate calculated in
accordance with the preceding sentence as if the maturity of the Dollar deposits
referred to therein were a period of time equal to seven days.

 

5



--------------------------------------------------------------------------------

“Eurodollar Rate (Reserve Adjusted)” means, with respect to any Investor Group
for any Eurodollar Interest Period, an interest rate per annum (rounded upward
to the nearest 1/100th of 1%) determined pursuant to the following formula:

 

Eurodollar Rate =                    Eurodollar Rate                   
(Reserve Adjusted)    1.00 – Eurodollar Reserve Percentage   

The Eurodollar Rate (Reserve Adjusted) for any Eurodollar Interest Period for
Eurodollar Advances will be determined by each Funding Agent on the basis of the
Eurodollar Reserve Percentage in effect one (1) Business Day before the first
day of such Eurodollar Interest Period.

Notwithstanding the foregoing, the Eurodollar Rate (Reserve Adjusted) with
respect to any Eurodollar Advance assigned by a Conduit Investor pursuant to
Section 2.06(ii), shall equal the Series 2010-1 Base Rate with respect to the
Investor Group of which such Conduit Investor is a member until the second
London Business Day following such assignment after which the Eurodollar Rate
(Reserve Adjusted) for such Eurodollar Advance shall be determined as set forth
above.

“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities,” as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Eurodollar Interest Period.

 

6



--------------------------------------------------------------------------------

“Federal Funds Rate” means, with respect to any Investor Group for any day, the
rate per annum equal to the weighted average of the overnight federal funds
rates as published on such day in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the related
Funding Agent (or, if such day is not a Business Day, for the next preceding
Business Day), or, if, for any reason, such rate is not so published, the rate
determined, in the sole opinion of such Funding Agent, to be the rate at which
overnight federal funds are being offered in the national federal funds market
at 9:00 a.m. New York City time.

“Fee Letter” means that certain fee letter, dated as of the date hereof, by and
between the Administrative Agent and ZVF setting forth, among other things, the
definition of Program Fee Rate and the definition of Undrawn Fee.

“Financial Statements” has the meaning set forth in Section 6.02(b).

“Increase Date” shall mean the Business Day on which an Increase in the Series
2010-1 Principal Amount occurs.

“Initial Advance” means the first Advances made under this Agreement on or
following the Series 2010-1 Closing Date as part of the initial Borrowings.

“Investor Group” means, (i) (x) collectively, a Conduit Investor and the Conduit
Committed Note Purchaser(s) with respect to such Conduit Investor or (y) a
Non-Conduit Committed Note Purchaser(s), in each case, party hereto as of the
Series 2010-1 Closing Date and (ii) any Additional Investor Group.

“Investor Group Increase Amount” means, with respect to any Investor Group on
any Increase Date, such Investor Group’s Commitment Percentage of the amount of
the Increase on such Business Day.

“Investor Group Principal Amount” means, (a) with respect to any Investor Group
other than an Additional Investor Group, (i) when used with respect to the
Restatement Effective Date, such Investor Group’s Commitment Percentage of the
Series 2010-1 Initial Principal Amount and (ii) when used with respect to any
other date, an amount equal to (w) the Investor Group Principal Amount with
respect to such Investor Group on the immediately preceding Business Day plus
(x) any Investor Group Increase Amount with respect to such Investor Group on
such date minus (y) the amount of principal payments made to such Investor Group
pursuant to the Series 2010-1 Supplement on such date plus (z) the amount of
principal payments recovered from such Investor Group by a trustee as a
preference payment in a bankruptcy proceeding of the Issuer or otherwise
rescinded or returned for any reason on such date and (b) with respect to any
Additional Investor Group, (i) when used with respect to the date such
Additional Investor Group becomes a party hereto, such Additional Investor
Group’s Additional Investor Group Initial Principal Amount and (ii) when used
with respect to any other date, an amount equal to (w) the Investor Group
Principal Amount with respect to such Additional Investor Group on the
immediately preceding Business Day plus (x) any Investor Group Increase Amount
with respect to such Additional Investor Group on such date minus (y) the amount
of principal payments made to such Investor Group pursuant to the Series 2010-1
Supplement on such date plus (z) the amount of principal payments recovered from
such Additional Investor Group by a trustee as a preference payment in a
bankruptcy proceeding of the Issuer or otherwise rescinded or returned for any
reason on such date.

 

7



--------------------------------------------------------------------------------

“Investor Group Supplement” means an Investor Group Supplement substantially in
the form of Exhibit C.

“London Business Day” means any day other than a Saturday, Sunday or other day
on which banks are authorized or required to be closed in London, United
Kingdom.

“Majority Program Support Providers” means with respect to any Investor Group,
Program Support Providers with respect to the members of such Investor Group
holding more than 50% of the aggregate commitments of all such Program Support
Providers.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Maximum Investor Group Principal Amount” means, with respect to each Investor
Group, the aggregate amounts set forth opposite the name of the Committed Note
Purchasers included in such Investor Group on Schedule I hereto, as such amount
may be increased or modified from time to time by written agreement among the
Committed Note Purchasers included in such Investor Group, the Administrator and
ZVF in accordance with the terms hereof; provided that, on any day after the
occurrence and during the continuance of an Amortization Event with respect to
the Series 2010-1 Notes, the Maximum Investor Group Principal Amount with
respect to each Investor Group shall equal the Investor Group Principal Amount
for such Investor Group on such date (after giving effect to all principal
payments made to such Investor Group pursuant to the Series 2010-1 Supplement on
such date).

“Non-Conduit Committed Note Purchaser” means each Purchaser designated as a
Non-Conduit Committed Note Purchaser on the signature pages hereto, or in the
Assignment and Assumption Agreement, Investor Group Supplement or Addendum
pursuant to which such Purchaser became a party hereto.

“Prime Rate” means, with respect to any Investor Group, the rate announced by
the applicable Reference Lender from time to time as its prime rate in the
United States, such rate to change as and when such designated rate changes. The
Prime Rate is not intended to be the lowest rate of interest charged by such
Reference Lender in connection with extensions of credit to debtors.

“Program Fee” has the meaning set forth in Section 3.02(a).

 

8



--------------------------------------------------------------------------------

“Program Fee Rate” has the meaning set forth in the Fee Letter.

“Program Support Agreement” means any agreement entered into by any Program
Support Provider in respect of any Series 2010-1 Commercial Paper and/or Series
2010-1 Note providing for the issuance of one or more letters of credit for the
account of a Committed Note Purchaser or a Conduit Investor, the issuance of one
or more insurance policies for which a Committed Note Purchaser or a Conduit
Investor is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, the sale by a Committed Note Purchaser or a Conduit
Investor to any Program Support Provider of the Series 2010-1 Notes (or portions
thereof or interests therein) and/or the making of loans and/or other extensions
of credit to a Committed Note Purchaser or a Conduit Investor in connection with
such Conduit Investor’s securitization program, together with any letter of
credit, insurance policy or other instrument issued thereunder or guaranty
thereof (but excluding any discretionary advance facility provided by a
Committed Note Purchaser).

“Program Support Provider” means and includes any Person now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, and/or agreeing to make purchases from, a Committed Note Purchaser or a
Conduit Investor in respect of such Committed Note Purchaser’s or Conduit
Investor’s Series 2010-1 Commercial Paper and/or Series 2010-1 Note, and/or
agreeing to issue a letter of credit or insurance policy or other instrument to
support any obligations arising under or in connection with such Conduit
Investor’s securitization program as it relates to any Series 2010-1 Commercial
Paper issued by such Conduit Investor, in each case pursuant to a Program
Support Agreement, and any guarantor of any such person.

“Purchaser” means, collectively, the Conduit Investors and the Committed Note
Purchasers.

“Reference Lender” means, with respect to any Investor Group, the related
Funding Agent or, if such Funding Agent does not have a prime rate, an Affiliate
thereof designated by such Funding Agent.

“Regulation S”: Regulation S under the Securities Act.

“Series 2010-1 Base Rate” means, with respect to any Investor Group on any day,
a rate per annum equal to the greater of (a) the Prime Rate with respect to such
Investor Group in effect on such day and (b) the Federal Funds Rate with respect
to such Investor Group in effect on such day. Any change in the Series 2010-1
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Rate, respectively. Changes in the rate of
interest on that portion of any Advances maintained as Series 2010-1 Base Rate
Tranches will take effect simultaneously with each change in the Series 2010-1
Base Rate.

“Series 2010-1 Commitment Termination Date” means May 9, 2012 or such earlier or
later date as the parties hereto may agree in writing.

 

9



--------------------------------------------------------------------------------

“Series 2010-1 Obligations” has the meaning set forth in Section 5.01.

“Series 2010-1 Related Documents” means the Related Documents relating to the
Series 2010-1 Notes; provided that, for the avoidance of doubt, (i) any Related
Document that relates solely to a Series of Notes other than the Series 2010-1
Notes shall not be a Series 2010-1 Related Document, (ii) any Related Document
that relates to the Series 2010-1 Notes and other Series of Notes shall be a
Series 2010-1 Related Document and (iii) any Related Document that relates
solely to any Segregated Series of Notes shall not be a Series 2010-1 Related
Document.

“Series 2010-1 Supplement” has the meaning set forth in paragraph 3 of the
recitals hereto.

“Taxes” has the meaning set forth in Section 3.08.

“Term” has the meaning set forth in Section 2.05.

“Undrawn Fee” has the meaning set forth in Section 3.02(b).

“Undrawn Fee Rate” has the meaning set forth in the Fee Letter.

“Up-Front Fee” has the meaning set forth in the Fee Letter.

“Weighted Average CP Rate” means, with respect to any Series 2010-1 Interest
Period, the weighted average of the CP Rates applicable to each Advance funded
or maintained during such Series 2010-1 Interest Period through the issuance of
Series 2010-1 Commercial Paper.

ARTICLE II

PURCHASE AND SALE OF SERIES 2010-1 NOTES

SECTION 2.01 The Initial Note Purchase. On the terms and conditions set forth in
the Indenture and this Agreement, and in reliance on the covenants,
representations and agreements set forth herein and therein, ZVF issued the
Initial Series 2010-1 Notes on the Series 2010-1 Closing Date. Such Initial
Series 2010-1 Notes for each Investor Group were dated the Series 2010-1 Closing
Date, registered in the name of the respective Funding Agent, as agent for the
related Conduit Investor, if any, and the Committed Note Purchaser(s), or in
such other name as the respective Funding Agent may request, and were duly
authenticated in accordance with the provisions of the Indenture. ZVF, the
Trustee and the Purchasers will amend such Initial Series 2010-1 Notes on the
Restatement Effective Date in accordance with the terms set forth in the Series
2010-1 Supplement which such Series 2010-1 Notes will be registered in the name
of the respective Funding Agent, as agent for the related Conduit Investor, if
any, and the Committed Note Purchaser(s), or in such other name as the
respective Funding Agent may request, and will be duly authenticated in
accordance with the provisions of the Indenture.

 

10



--------------------------------------------------------------------------------

SECTION 2.02 Advances.

(a) Subject to the terms and conditions of this Agreement and the Series 2010-1
Supplement on any date prior to the Series 2010-1 Commitment Termination Date,
(x) each Conduit Investor may and, if any such Conduit Investor determines that
it will not make an Advance or any portion of an Advance, its related Conduit
Committed Note Purchaser(s) shall to the extent such Conduit Investor does not
make such Advance and (y) each Non-Conduit Committed Note Purchaser shall, in
each case, upon ZVF’s request delivered in accordance with the provisions of
Section 2.03 and upon the satisfaction of all conditions precedent thereto, make
Advances from time to time during the Series 2010-1 Revolving Period; provided,
that (i) such Advances shall be made ratably by each Conduit Investor (or its
related Conduit Committed Note Purchaser or Conduit Committed Note Purchasers
collectively, as the case may be) and Non-Conduit Committed Note Purchaser based
on the respective Commitment Percentage of its Investor Group and (ii) the
portion of any such Advance made by a Conduit Committed Note Purchaser shall be
based on its Conduit Committed Note Purchaser Percentage of the Commitment
Percentage with respect to the related Investor Group; provided, further that no
Advance shall be required or permitted to be made on any date if, after giving
effect to such Advance, (i) the Investor Group Principal Amount with respect to
any Investor Group would exceed the Maximum Investor Group Principal Amount with
respect to such Investor Group, (ii) the Series 2010-1 Principal Amount would
exceed the Series 2010-1 Maximum Principal Amount, (iii) a Series 2010-1
Enhancement Deficiency or an Aggregate Asset Amount Deficiency exists or would
exist as a result of such Advance, or (iv) an Amortization Event, Potential
Amortization Event, Liquidation Event of Default or Limited Liquidation Event of
Default, in each case, with respect to the Series 2010-1 Notes exists or would
exist as a result of such Advance. If a Conduit Investor elects not to fund the
full amount of its Commitment Percentage of the Initial Advance (or, in the case
of a Conduit Investor in an Additional Investor Group, the Additional Investor
Group Initial Principal Amount with respect to such Additional Investor Group)
or a requested Increase, such Conduit Investor shall notify the Administrative
Agent and the Funding Agent with respect to such Conduit Investor, and each
Conduit Committed Note Purchaser with respect to such Conduit Investor shall
fund its Conduit Committed Note Purchaser Percentage of the portion of the
Commitment Percentage with respect to such Investor Group of the Initial Advance
(or, in the case of a Conduit Committed Note Purchaser in an Additional Investor
Group, the applicable portion of the Additional Investor Group Initial Principal
Amount with respect to such Additional Investor Group) or such Increase, as the
case may be, not funded by such Conduit Investor, subject to the terms described
above.

(b) Subject to Section 9.10(b), each Conduit Investor hereby agrees with respect
to itself that it will use commercially reasonable efforts to fund Advances made
by its Investor Group through the issuance of Series 2010-1 Commercial Paper;
provided, that (i) no Conduit Investor will have any obligation to use
commercially reasonable efforts to fund Advances made by its Investor Group
through the issuance of Series 2010-1 Commercial Paper at any time (x) an
Amortization Event has occurred and is continuing (other than any Amortization
Event relating solely to any Segregated Series of Notes) or (y) the funding of
such Advance through the issuance of Series 2010-1 Commercial Paper would be
prohibited by the program documents governing such Conduit Investor’s commercial
paper program, (ii) nothing herein is (or shall be construed) as a commitment by
any Conduit Investor to fund any Advance through the issuance of Series 2010-1
Commercial Paper, and (iii) notwithstanding anything herein or in any other
Related Document to the contrary, at no time will a Conduit Investor that is not
also a Committed Note Purchaser be obligated to make Advances hereunder.

 

11



--------------------------------------------------------------------------------

(c) The proceeds of all Advances on any date shall be allocated according to the
provisions of Article III of the Series 2010-1 Supplement. Each of the Advances
to be made on any date shall be made singly as part of a single borrowing (each
such single borrowing being a “Borrowing”). Subject to the terms of this
Agreement and the Series 2010-1 Supplement, the aggregate principal amount of
the Advances represented by the Series 2010-1 Notes may be increased or
decreased from time to time.

SECTION 2.03 Borrowing Procedures.

(a) If ZVF wishes the Conduit Investors and the Non-Conduit Committed Note
Purchasers to make an Advance, ZVF shall (or shall cause the Administrator to)
notify the Administrative Agent, each Funding Agent and the Trustee upon
irrevocable written notice delivered to the Administrative Agent and each
Funding Agent (with a copy of such notice delivered to the Committed Note
Purchasers) no later than 11:30 a.m. New York City time on the second Business
Day (or, if such Business Day is not also a London Business Day, on the next
preceding Business Day that is also a London Business Day) prior to the proposed
Borrowing (which Borrowing date shall be an Increase Date); provided that no
more than three Borrowings shall occur during any calendar week. Each such
notice shall be irrevocable and shall in each case refer to this Agreement and
specify the aggregate amount of the requested Borrowing to be made on such date.
ZVF shall (or shall cause the Administrator to) ratably allocate the proposed
Borrowing among the Investor Groups’ respective Investor Group Principal
Amounts. Each Funding Agent shall promptly advise its related Conduit Investor
or its related Non-Conduit Committed Note Purchaser, of any notice given
pursuant to this Section and, if there is a Conduit Investor with respect to any
Investor Group, shall promptly thereafter (but in no event later than 11:00 a.m.
New York City time on the proposed date of Borrowing), notify ZVF and the
related Conduit Committed Note Purchaser(s), whether such Conduit Investor has
determined to make such Advance. On the date of each Borrowing and subject to
the other conditions set forth herein and in the Series 2010-1 Supplement, each
Conduit Investor or its related Conduit Committed Note Purchaser(s), as the case
may be, and each Non-Conduit Committed Note Purchaser, shall make available to
ZVF the amount of such Advance by wire transfer in U.S. dollars of such amount
in same day funds to the Series 2010-1 Collection Account no later than 2:00
p.m. (New York time) on the date of such Borrowing.

 

12



--------------------------------------------------------------------------------

(b) If, by 2:00 p.m. (New York time) on the date of any Borrowing, one or more
Conduit Committed Note Purchasers in an Investor Group (each, a “Defaulting
Conduit Committed Note Purchaser,” and each Conduit Committed Note Purchaser in
the related Investor Group other than any Defaulting Conduit Committed Note
Purchaser being referred to as a “Non-Defaulting Conduit Committed Note
Purchaser”) fails to make its ratable portion of any Borrowing available to ZVF
pursuant to Section 2.03(a) (the amount unavailable to ZVF as a result of such
failure with respect to such Investor Group being herein called a “Borrowing
Deficit”), then the Funding Agent for such Investor Group shall, by no later
than 2:30 p.m. (New York City time) on the applicable date of such Borrowing
instruct each Non-Defaulting Conduit Committed Note Purchaser in the same
Investor Group as the Defaulting Conduit Committed Note Purchaser to pay, by no
later than 3:00 p.m. (New York time), in immediately available funds, to the
Series 2010-1 Collection Account, an amount equal to the lesser of (i) such
Non-Defaulting Conduit Committed Note Purchaser’s proportionate share (based
upon the relative Conduit Committed Note Purchaser Percentages of such
Non-Defaulting Conduit Committed Note Purchasers) of the Borrowing Deficit with
respect to such Investor Group and (ii) such Non-Defaulting Conduit Committed
Note Purchaser’s Conduit Committed Note Purchaser Percentage of the amount by
which the Maximum Investor Group Investor Amount for such Investor Group exceeds
the Investor Group Principal Amount for such Investor Group (determined after
giving effect to any Advances already made by such Investor Group on such date).
A Defaulting Conduit Committed Note Purchaser shall forthwith, upon demand, pay
to the applicable Funding Agent for the ratable benefit of the Non-Defaulting
Conduit Committed Note Purchasers all amounts paid by each such Non-Defaulting
Conduit Committed Note Purchaser on behalf of such Defaulting Conduit Committed
Note Purchaser, together with interest thereon, for each day from the date a
payment was made by a Non-Defaulting Conduit Committed Note Purchaser until the
date such Non-Defaulting Conduit Committed Note Purchaser has been paid such
amounts in full, at a rate per annum equal to the sum of the Series 2010-1 Base
Rate plus 1% per annum.

SECTION 2.04 The Series 2010-1 Notes. On each date an Advance is funded under
the Series 2010-1 Notes pursuant to this Agreement and the Series 2010-1
Supplement, and on each date the amount of outstanding Advances thereunder is
reduced, a duly authorized officer, employee or agent of the related Funding
Agent shall make appropriate notations in its books and records of the amount of
such Advance and the amount of such reduction, as applicable. ZVF hereby
authorizes each duly authorized officer, employee and agent of such Funding
Agent to make such notations on the books and records as aforesaid and every
such notation made in accordance with the foregoing authority shall be prima
facie evidence of the accuracy of the information so recorded and shall be
binding on ZVF absent manifest error; provided, however, that in the event of a
discrepancy between the books and records of such Funding Agent and the records
maintained by the Trustee pursuant to the Indenture, such discrepancy shall be
resolved by such Funding Agent, the Administrative Agent and the Trustee.

SECTION 2.05 Commitment Terms. The “Term” of the Commitment hereunder shall be
for a period commencing on the Series 2010-1 Closing Date and ending on the
Series 2010-1 Commitment Termination Date.

 

13



--------------------------------------------------------------------------------

SECTION 2.06 Selection of Interest Rates. Following (i) the funding of any
Advances by a Committed Note Purchaser or (ii) any assignment by a Conduit
Investor to its related liquidity provider(s) or related credit provider(s)
pursuant to the applicable liquidity purchase agreement or liquidity loan
agreement with respect to the Series 2010-1 Notes or to its related Conduit
Committed Note Purchaser hereunder, in each case the Advances funded, directly
or indirectly, with amounts received from any such provider or Committed Note
Purchaser will be made as Eurodollar Advances; provided that if any such Conduit
Committed Note Purchaser is funding Advances through the issuance of Series
2010-1 Commercial Paper, such Advances shall bear interest at the CP Rate.

SECTION 2.07 Reduction in Series 2010-1 Maximum Principal Amount. ZVF may, upon
three Business Days’ notice to the Administrative Agent, each Funding Agent,
each Conduit Investor and each Committed Note Purchaser, effect a permanent
reduction in the Series 2010-1 Maximum Principal Amount and a corresponding pro
rata reduction in the Maximum Investor Group Principal Amount with respect to
each Investor Group; provided that (x) any such reduction must be in a minimum
amount of $5,000,000 and (y) (i) after giving effect to such reduction, the
Series 2010-1 Maximum Principal Amount shall equal or exceed $5,000,000, unless
reduced to zero and (ii) after giving effect to such reduction and any principal
payments made with respect to the Series 2010-1 Notes on such day, the Series
2010-1 Principal Amount shall not exceed the Series 2010-1 Maximum Principal
Amount and the Investor Group Principal Amount with respect to any Investor
Group shall not exceed the Maximum Investor Group Principal Amount with respect
to such Investor Group. Any reduction made pursuant to this Section 2.07 shall
be made ratably among the Investor Groups on the basis of their respective
Maximum Investor Group Principal Amount immediately prior to such reduction.

ARTICLE III

INTEREST AND FEES

SECTION 3.01 Interest.

(a) Each related Advance funded or maintained by an Investor Group during the
related Series 2010-1 Interest Period (i) through the issuance of Series 2010-1
Commercial Paper shall bear interest at the CP Rate for such Series 2010-1
Interest Period and (ii) through means other than the issuance of Series 2010-1
Commercial Paper shall bear interest at the Eurodollar Rate (Reserve Adjusted)
applicable to such Investor Group for the related Eurodollar Interest Period, in
each case except as otherwise provided in the definition of Eurodollar Interest
Period or in Section 3.03 or 3.04. Each Funding Agent shall notify ZVF and the
Administrator of the applicable interest rate for the Advances made by its
Investor Group for the related Series 2010-1 Interest Period or Eurodollar
Interest Period, as the case may be (including the applicable CP Rate, the
Eurodollar Rate (Reserve Adjusted) and/or Series 2010-1 Base Rate, as the case
may be) by 11:00 a.m. (New York time) on the second Business Day immediately
preceding each Determination Date and on the Business Day following each Payment
Date.

 

14



--------------------------------------------------------------------------------

(b) Interest (including all amounts described in Section 3.01(a) above and any
Series 2010-1 Monthly Default Interest Amount) shall be due and payable on each
Payment Date in accordance with the provisions of the Series 2010-1 Supplement.

(c) All computations of interest at the CP Rate and the Eurodollar Rate (Reserve
Adjusted) shall be made on the basis of a year of 360 days and the actual number
of days elapsed and all computations of interest at the Series 2010-1 Base Rate
shall be made on the basis of a 365 (or 366, as applicable) day year and actual
number of days elapsed.

SECTION 3.02 Fees.

(a) On each Payment Date, ZVF shall pay to each Funding Agent, for the account
of the related Investor Group, a program fee (the “Program Fee”) equal to
(A) the sum of the product of, for each day during the related Series 2010-1
Interest Period (x) the Program Fee Rate for the related Investor Group for such
day and (y) the Investor Group Principal Amount for the related Investor Group
for such day divided by (B) 360.

(b) On each Payment Date on or prior to the Series 2010-1 Commitment Termination
Date, ZVF shall pay to each Funding Agent, for the account of the related
Investor Group, an undrawn fee (the “Undrawn Fee”) equal to (A) the sum of the
product of, for each day during the related Series 2010-1 Interest Period
(x) the Undrawn Fee Rate for such day and (y) the excess of (i) the Maximum
Investor Group Principal Amount for the related Investor Group for such day over
(ii) the Investor Group Principal Amount for the related Investor Group for such
day, divided by (B) 360.

(c) On the Restatement Effective Date, ZVF shall pay to each Funding Agent the
Up-Front Fee for such Funding Agent.

SECTION 3.03 Eurodollar Lending Unlawful. If a Conduit Investor, a Committed
Note Purchaser or any Program Support Provider shall reasonably determine (which
determination shall, upon notice thereof to the Administrative Agent and the
related Funding Agent and ZVF, be conclusive and binding on ZVF absent manifest
error) that the introduction of or any change in or in the interpretation of any
law, rule or regulation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for any such Program Support
Provider or Committed Note Purchaser to make, continue, or maintain any Advance
as, or to convert any Advance into, the Series 2010-1 Eurodollar Tranche of such
Advance, the obligation of such Person to make, continue or maintain or convert
any such Advance as the Series 2010-1 Eurodollar Tranche of such Advance shall,
upon such determination, forthwith be suspended until such Person shall notify
the related Funding Agent and ZVF that the circumstances causing such suspension
no longer exist, and such Investor Group shall immediately convert all Advances
of any such Program Support Provider or Committed Note Purchaser, as applicable,
into the Series 2010-1 Base Rate Tranche of such Advance at the end of the then
current Eurodollar Interest Periods with respect thereto or sooner, if required
by such law or assertion.

 

15



--------------------------------------------------------------------------------

SECTION 3.04 Deposits Unavailable. If a Conduit Investor, a Committed Note
Purchaser or any Program Support Provider shall have reasonably determined that:

(a) Dollar deposits in the relevant amount and for the relevant Eurodollar
Interest Period are not available to all related Reference Lenders in the
relevant market; or

(b) by reason of circumstances affecting all related Reference Lenders’ relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to the Series 2010-1 Eurodollar Tranche of any Advance; or

(c) such Conduit Investor, such Committed Note Purchaser or the related Majority
Program Support Providers have notified the related Funding Agent and ZVF that,
with respect to any interest rate otherwise applicable hereunder to the Series
2010-1 Eurodollar Tranche of any Advance the Eurodollar Interest Period for
which has not then commenced, such interest rate will not adequately reflect the
cost to such Conduit Investor, such Committed Note Purchaser or such Majority
Program Support Providers of making, funding, agreeing to make or fund or
maintaining their respective Series 2010-1 Eurodollar Tranche of such Advance
for such Eurodollar Interest Period,

then, upon notice from such Conduit Investor, such Committed Note Purchaser or
the related Majority Program Support Providers to such Funding Agent and ZVF,
the obligations of such Conduit Investor, such Committed Note Purchaser and all
of the relevant Program Support Providers to make or continue any Advance as, or
to convert any Advances into, the Series 2010-1 Eurodollar Tranche of such
Advance shall forthwith be suspended until such Funding Agent shall notify ZVF
that the circumstances causing such suspension no longer exist, and such
Investor Group shall immediately convert all Advances of any such Program
Support Provider or Committed Note Purchaser, as applicable, into the Series
2010-1 Base Rate Tranche of such Advance at the end of the then current
Eurodollar Interest Periods with respect thereto or sooner, if required for the
reasons set forth in clause (a), (b) or (c) above, as the case may be.

SECTION 3.05 Increased or Reduced Costs, etc.

ZVF agrees to reimburse each Conduit Investor and each Committed Note Purchaser
and any Program Support Provider (each, an “Affected Person”) for any increase
in the cost of, or any reduction in the amount of any sum receivable by any such
Affected Person (including reductions in the rate of return on such Affected
Person’s capital) in respect of making, continuing or maintaining (or of its
obligation to make, continue or maintain) any Advances as, or of converting (or
of its obligation to convert) any Advances into, the Series 2010-1 Eurodollar
Tranche of such Advance that arise in connection with any Changes in Law, except
for such Changes in Law with respect to increased capital costs and taxes which
are governed by Sections 3.07 and 3.08, respectively. Each such demand shall be
provided to the related Funding Agent and ZVF in writing and shall state, in
reasonable detail, the reasons therefor and the additional amount required fully
to compensate such Affected Person for such increased cost or reduced amount or
return. Such additional amounts shall be payable by ZVF to such Funding Agent
and by such Funding Agent directly to such Affected Person within five
(5) Business Days of ZVF’s receipt of such notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on ZVF.

 

16



--------------------------------------------------------------------------------

SECTION 3.06 Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to make, continue or maintain any portion of the principal amount of any
Advance as a Series 2010-1 CP Tranche or Series 2010-1 Eurodollar Tranche, or to
convert any portion of the principal amount of any Advance into, the Series
2010-1 Eurodollar Tranche of such Advance) as a result of:

(i) any conversion or repayment or prepayment (for any reason, including,
without limitation, as a result of the acceleration of the maturity of the
Series 2010-1 CP Tranche or Series 2010-1 Eurodollar Tranche of such Advance or
the assignment thereof in accordance with the requirements of the applicable
Program Support Agreement) of the principal amount of any portion of the Series
2010-1 CP Tranche or Series 2010-1 Eurodollar Tranche on a date other than the
scheduled last day of the Series 2010-1 Interest Period or Eurodollar Interest
Period applicable thereto;

(ii) any Advance not being made as an Advance under the Series 2010-1 CP Tranche
or Series 2010-1 Eurodollar Tranche after a request for such an Advance has been
made in accordance with the terms contained herein;

(iii) any Advance not being continued as a Series 2010-1 CP Tranche or Series
2010-1 Eurodollar Tranche, or converted into an Advance under the Series 2010-1
Eurodollar Tranche after a request for such an Advance has been made in
accordance with the terms contained herein, or

(iv) any failure of ZVF to make a Decrease or an Increase after giving notice
thereof pursuant to Section 2.2(b) of the Series 2010-1 Supplement or
Section 2.02 hereof,

 

17



--------------------------------------------------------------------------------

then, upon the written notice of any Affected Person to the related Funding
Agent and ZVF, ZVF shall pay to such Funding Agent and such Funding Agent shall,
within five (5) Business Days of its receipt thereof, pay directly to such
Affected Person such amount as will (in the reasonable determination of such
Affected Person) reimburse such Affected Person for such loss or expense. Such
written notice (which shall include calculations in reasonable detail) shall, in
the absence of manifest error, be conclusive and binding on ZVF.

SECTION 3.07 Increased Capital Costs. If any Change in Law affects or would
affect the amount of capital required or reasonably expected to be maintained by
any Affected Person or any Person controlling such Affected Person and such
Affected Person reasonably determines (in its sole and absolute discretion) that
the rate of return on its or such controlling Person’s capital as a consequence
of its commitment or the Advances made by such Affected Person is reduced to a
level below that which such Affected Person or such controlling Person would
have achieved but for the occurrence of any such circumstance, then, in any such
case after notice from time to time by such Affected Person to the related
Funding Agent and ZVF, ZVF shall pay to such Funding Agent and such Funding
Agent shall pay to such Affected Person an incremental commitment fee sufficient
to compensate such Affected Person or such controlling Person for such reduction
in rate of return. A statement of such Affected Person as to any such additional
amount or amounts (including calculations thereof in reasonable detail), in the
absence of manifest error, shall be conclusive and binding on ZVF; and provided,
further, that the initial payment of such increased commitment fee shall include
a payment for accrued amounts due under this Section 3.07 prior to such initial
payment. In determining such additional amount, such Affected Person may use any
method of averaging and attribution that it (in its reasonable discretion) shall
deem applicable so long as it applies such method to other similar transactions.

SECTION 3.08 Taxes. All payments by ZVF of principal of, and interest on, the
Advances and all other amounts payable hereunder (including fees) to or on
behalf of any Affected Person shall be made free and clear of and without
deduction for any present or future income, excise, documentary, property, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding in the
case of any Affected Person (x) net income, franchise or similar taxes
(including branch profits taxes or alternative minimum tax) imposed or levied on
the Affected Person as a result of a connection between the Affected Person and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Affected Person having executed,
delivered or performed its obligations or received a payment under, or enforced
by, this Agreement), (y) any United States backup withholding tax and (z) with
respect to any Affected Person organized under the laws of a jurisdiction other
than the United States (“Foreign Affected Person”), any withholding tax that is
imposed on amounts payable to the Foreign Affected Person at the time the
Foreign Affected Person becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Affected Person (or its
assignor, if any) was already entitled, at the time of the designation of the
new lending office (or assignment), to receive additional amounts from ZVF with
respect to withholding tax (such non-excluded items being called “Taxes”).

 

18



--------------------------------------------------------------------------------

Moreover, if any Taxes are directly asserted against any Affected Person with
respect to any payment received by such Affected Person or its agent from ZVF,
such Affected Person or its agent may pay such Taxes and ZVF will promptly upon
receipt of written notice stating the amount of such Taxes pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
person would have received had not such Taxes been asserted.

If ZVF fails to pay any Taxes when due to the appropriate taxing authority or
fails to remit to the Affected Person or its agent the required receipts or
other required documentary evidence, ZVF shall indemnify the Affected Person and
their agent for any incremental Taxes, interest or penalties that may become
payable by any such Affected Person or its agent as a result of any such
failure. For purposes of this Section 3.08, a distribution hereunder by the
agent for the relevant Affected Person shall be deemed a payment by ZVF.

Upon the request of ZVF, each Foreign Affected Person shall execute and deliver
to ZVF, prior to the initial due date of any payments hereunder and to the
extent permissible under then current law, and on or about the first scheduled
payment date in each calendar year thereafter, one or more (as ZVF may
reasonably request) United States Internal Revenue Service Forms W-8BEN, Forms
W-8ECI or Forms W-9, or successor applicable forms, or such other forms or
documents (or successor forms or documents), appropriately completed, as may be
applicable to establish the extent, if any, to which a payment to such Foreign
Affected Person is exempt from withholding or deduction of Taxes. Each Foreign
Affected Person shall (and shall cause other persons acting on its behalf to)
take any action (including entering into any agreement with the Internal Revenue
Service) and comply with any information gathering and reporting requirements,
in each case, that are required to obtain the maximum available exemption from
any U.S. federal withholding taxes that is available to payments received by or
on behalf of such Foreign Affected Person; provided that the requirements set
forth in this paragraph shall not interfere with the right of any Foreign
Affected Person to arrange its tax affairs in whatever manner it sees fit. ZVF
shall not, however, be required to pay any increased amount or provide an
indemnity under this Section 3.08 to any Foreign Affected Person if such Foreign
Affected Person fails to comply with the requirements set forth in this
paragraph without regard to the proviso in the immediately preceding sentence.

If the Affected Person determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.08, it shall pay over such refund to ZVF (but only to the extent of
indemnity payments made, or additional amounts paid under this Section 3.08 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Affected Person and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that ZVF, upon the request of the Affected Person, agrees to repay the
amount paid over to ZVF (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Affected Person in the event the
Affected Person is required to repay such refund to such Governmental Authority.
This Section 3.08 shall not be construed to require the Affected Person to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to ZVF or any other Person.

 

19



--------------------------------------------------------------------------------

SECTION 3.09 Indenture Carrying Charges; Survival. Any amounts payable by ZVF
under Sections 3.05, 3.06, 3.07 or 3.08 shall constitute Carrying Charges within
the meaning of the Base Indenture and Indenture Carrying Charges within the
meaning of the Series 2010-1 Supplement. The agreements in Sections 3.05, 3.06,
3.07 and 3.08 shall survive the termination of this Series 2010-1 Note Purchase
Agreement, the Series 2010-1 Supplement and the Base Indenture and the payment
of all amounts payable hereunder and thereunder.

ARTICLE IV

OTHER PAYMENT TERMS

SECTION 4.01 Time and Method of Payment. All amounts payable to any Funding
Agent hereunder or with respect to the Series 2010-1 Notes shall be made to the
applicable Funding Agent or upon the order of the applicable Funding Agent by
wire transfer of immediately available funds in Dollars not later than 1:00
p.m., New York City time, on the date due. Any funds received after that time
will be deemed to have been received on the next Business Day. ZVF’s obligations
hereunder in respect of any amounts payable to any Conduit Investor or Committed
Note Purchaser shall be discharged to the extent funds are disbursed by ZVF to
the related Funding Agent as provided herein whether or not such funds are
properly applied by such Funding Agent.

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

SECTION 5.01 Authorization and Action of the Administrative Agent. Each of the
Conduit Investors, the Committed Note Purchasers and the Funding Agents hereby
designates and appoints Crédit Agricole Corporate and Investment Bank as the
Administrative Agent hereunder, and hereby authorizes the Administrative Agent
to take such actions as agent on their behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of this Agreement together
with such powers as are reasonably incidental thereto. The Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein and in the Series 2010-1 Supplement, and shall not have any fiduciary
relationship with any Conduit Investor, any Committed Note Purchaser or any
Funding Agent, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Administrative Agent shall be read
into this Agreement or otherwise exist for the Administrative Agent. In
performing its functions and duties hereunder and under the Series 2010-1
Supplement, the Administrative Agent shall act solely as agent for the Conduit
Investors, the Committed Note Purchasers and the Funding Agents and shall not
assume, nor shall it be deemed to have assumed, any obligation or relationship
of trust or agency with or for ZVF or any of its successors or assigns. The
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this
Agreement, the Series 2010-1 Supplement or Applicable Law. The appointment and
authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of the Series 2010-1 Notes and all other amounts
owed by ZVF hereunder and under the Series 2010-1 Supplement to the Investor
Groups (the “Series 2010-1 Obligations”).

 

20



--------------------------------------------------------------------------------

SECTION 5.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

SECTION 5.03 Exculpatory Provisions. None of the Administrative Agent, any of
its directors, any of its officers, any of its agents or any of its employees
shall be (a) liable for any action lawfully taken or omitted to be taken by it
under or in connection with this Agreement (except for its own gross negligence
or willful misconduct), or (b) responsible in any manner to any Conduit
Investor, any Committed Note Purchaser or any Funding Agent for any recitals,
statements, representations or warranties made by ZVF, the Servicer, the
Administrator or the Lessee contained in this Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement for the due execution, legality,
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other document furnished in connection herewith, or for
any failure of ZVF, the Servicer, the Administrator or the Lessee to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article VII. The Administrative Agent shall not be under any obligation to any
Conduit Investor, any Committed Note Purchaser or any Funding Agent to ascertain
or to inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of ZVF, the Servicer, the Administrator or the
Lessee. The Administrative Agent shall not be deemed to have knowledge of any
Amortization Event, Potential Amortization Event, Liquidation Event of Default
or Limited Liquidation Event of Default unless the Administrative Agent has
received notice from ZVF, the Servicer any Conduit Investor, any Committed Note
Purchaser or any Funding Agent.

 

21



--------------------------------------------------------------------------------

SECTION 5.04 Reliance. The Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to ZVF), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Conduit Investor, any Committed Note Purchaser or any Funding Agent as it
deems appropriate or it shall first be indemnified to its satisfaction by any
Conduit Investor, any Committed Note Purchaser or any Funding Agent, provided
that unless and until the Administrative Agent shall have received such advice,
the Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Conduit Investors, the Committed Note Purchasers and the Funding Agents. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Noteholders
and such request and any action taken or failure to act pursuant thereto shall
be binding upon the Conduit Investors, the Committed Note Purchasers and the
Funding Agents.

SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Conduit Investors, the Committed Note Purchasers and the Funding Agents
expressly acknowledge that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including, without limitation, any review of the affairs
of ZVF, the Servicer, the Administrator or the Lessee shall be deemed to
constitute any representation or warranty by the Administrative Agent. Each of
the Conduit Investors, the Committed Note Purchasers and the Funding Agents
represent and warrant to the Administrative Agent that they have and will,
independently and without reliance upon the Administrative Agent and based on
such documents and information as they have deemed appropriate, made their own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of ZVF and the
Lessee and made its own decision to enter into this Agreement.

SECTION 5.06 The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with ZVF or any
Affiliate of ZVF as though the Administrative Agent were not the Administrative
Agent hereunder.

 

22



--------------------------------------------------------------------------------

SECTION 5.07 Successor Administrative Agent. The Administrative Agent may, upon
30 days notice to ZVF and each of the Conduit Investors, the Committed Note
Purchasers and the Funding Agents, and the Administrative Agent will, upon the
direction of Investor Groups holding more than 75% of the Series 2010-1 Maximum
Principal Amount, resign as Administrative Agent. If the Administrative Agent
shall resign, then the Investor Groups, during such 30-day period, shall appoint
an Affiliate of a member of the Investor Groups as a successor agent. If for any
reason no successor Administrative Agent is appointed by the Investor Groups
during such 30-day period, then effective upon the expiration of such 30-day
period, ZVF shall make all payments (as they come due or are required to be
paid) in respect of the Series 2010-1 Obligations or under any fee letter
delivered in connection herewith directly to the Funding Agents and for all
purposes shall deal directly with the Funding Agents; provided that, the Conduit
Investors, the Committed Note Purchasers and the Funding Agents shall appoint a
replacement Administrative Agent within 90 days of such resignation and if the
Conduit Investors, the Committed Note Purchasers and the Funding Agents fail to
so appoint a replacement within such period of time, ZVF may petition a court of
competent jurisdiction to make such appointment. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement.

SECTION 5.08 Authorization and Action of Funding Agents. Each Conduit Investor
and each Committed Note Purchaser is hereby deemed to have designated and
appointed the Funding Agent with respect to the Investor Group of which it is a
member as the agent of such Person hereunder, and hereby authorizes such Funding
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to such Funding Agent by the terms of this Agreement together with
such powers as are reasonably incidental thereto. No Funding Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with the related Investor Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Funding Agent shall be read into this Agreement or otherwise
exist for such Funding Agent. In performing its functions and duties hereunder,
each Funding Agent shall act solely as agent for the related Investor Group and
shall not assume or be deemed to have assumed any obligation or relationship of
trust or agency with or for ZVF or any of its successors or assigns. Each
Funding Agent shall not be required to take any action that exposes such Funding
Agent to personal liability or that is contrary to this Agreement or Applicable
Law. The appointment and authority of the Funding Agent hereunder shall
terminate upon the indefeasible payment in full of all Series 2010-1
Obligations.

SECTION 5.09 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

23



--------------------------------------------------------------------------------

SECTION 5.10 Exculpatory Provisions. No Funding Agent nor any of its directors,
officers, agents or employees shall be (a) liable for any action lawfully taken
or omitted to be taken by it under or in connection with this Agreement (except
for its own gross negligence or willful misconduct), or (b) responsible in any
manner to the related Investor Group for any recitals, statements,
representations or warranties made by ZVF, the Servicer, the Administrator or
the Lessee contained in this Agreement or in any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of ZVF, the
Servicer, the Administrator or the Lessee to perform its obligations hereunder,
or for the satisfaction of any condition specified in Article VII. No Funding
Agent shall be under any obligation to the related Investor Group to ascertain
or to inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of ZVF, the Servicer, the Administrator or the
Lessee. No Funding Agent shall be deemed to have knowledge of any Amortization
Event, Potential Amortization Event, Liquidation Event of Default or Limited
Liquidation Event of Default unless such Funding Agent has received notice from
ZVF, the Administrative Agent or any member of the related Investor Group.

SECTION 5.11 Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to ZVF), independent accountants and other experts selected by such Funding
Agent. Each Funding Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of the members of the related Investor Group as it deems appropriate or it shall
first be indemnified to its satisfaction by the members of the related Investor
Group, provided that unless and until such Funding Agent shall have received
such advice, such Funding Agent may take or refrain from taking any action, as
such Funding Agent shall deem advisable and in the best interests of the members
of the related Investor Group. Each Funding Agent shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of the related Investor Group and such request and any action taken or failure
to act pursuant thereto shall be binding upon the members of the related
Investor Group.

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers. Each member
of each Investor Group expressly acknowledges that neither its related Funding
Agent nor any of such Funding Agent’s officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by such Funding Agent hereafter taken, including, without
limitation, any review of the affairs of ZVF, the Servicer, the Administrator or
the Lessee, shall be deemed to constitute any representation or warranty by such
Funding Agent. Each member of each Investor Group represents and warrants to its
related Funding Agent that it has and will, independently and without reliance
upon such Funding Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of ZVF and the Lessee and made its own decision to enter into
this Agreement.

 

24



--------------------------------------------------------------------------------

SECTION 5.13 The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with ZVF or any Affiliate of ZVF as though such
Funding Agent were not a Funding Agent hereunder.

SECTION 5.14 Successor Funding Agent. Each Funding Agent will, upon the
direction of the members of the related Investor Group, resign as such Funding
Agent. If such Funding Agent shall resign, then the members of the related
Investor Group shall appoint an Affiliate of a member of the related Investor
Group as a successor agent. If for any reason no successor Funding Agent is
appointed by the related Investor Group, then effective upon the resignation of
such Funding Agent, ZVF shall make all payments (as they come due or are
required to be paid) in respect of the Series 2010-1 Obligations due to such
Investor Group or under any fee letter delivered in connection herewith directly
to such Investor Group and for all purposes shall deal directly with such
Investor Group. After any retiring Funding Agent’s resignation hereunder as
Funding Agent, subject to the limitations set forth herein, the provisions of
Section 9.05 and this Article V shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Funding Agent under this
Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 ZVF. ZVF represents and warrants to each Conduit Investor and each
Committed Note Purchaser that each of its representations and warranties in the
Base Indenture and the other Series 2010-1 Related Documents is true and correct
on the date hereof and further represents and warrants to such parties that:

(a) no Amortization Event with respect to any Series of Notes, Liquidation Event
of Default or Limited Liquidation Event of Default with respect to any Series of
Notes or event which, with the giving of notice or the passage of time or both
would constitute any of the foregoing, has occurred and is continuing;

 

25



--------------------------------------------------------------------------------

(b) assuming each Conduit Investor or other purchaser of the Series 2010-1 Notes
hereunder is not purchasing with a view toward further distribution and there
has been no general solicitation or general advertising within the meaning of
the Securities Act, and further assuming that the representations and warranties
of each Conduit Investor set forth in Section 6.03 of this Agreement are true
and correct, the offer and sale of the Series 2010-1 Notes in the manner
contemplated by this Agreement is a transaction exempt from the registration
requirements of the Securities Act, and the Base Indenture is not required to be
qualified under the Trust Indenture Act;

(c) ZVF has furnished to the Administrative Agent true, accurate and complete
copies of all other Related Documents (excluding Series Supplements and other
Related Documents relating solely to a Series of Indenture Notes other than the
Series 2010-1 Notes) to which it is a party as of the Restatement Effective
Date, all of which Related Documents are in full force and effect as of the
Restatement Effective Date and no terms of any such agreements or documents have
been amended, modified or otherwise waived as of such date, other than such
amendments, modifications or waivers about which ZVF has informed each Funding
Agent; and

(d) as of the Restatement Effective Date, no written information furnished by
ZVF or any of its Affiliates, agents or representatives to the Conduit
Investors, the Committed Note Purchasers, the Administrative Agent or the
Funding Agents for purposes of or in connection with this Agreement, including,
without limitation, any information relating to the Collateral, is inaccurate in
any material respect, or contains any material misstatement of fact, or omits to
state a material fact necessary to make the statements contained therein not
misleading, in each case as of the date such information was stated or
certified.

SECTION 6.02 Zipcar. Zipcar represents and warrants to each Conduit Investor and
each Committed Note Purchaser that:

(a) each representation and warranty made by it in each Related Document (other
than any Related Document relating solely to a Series of Indenture Notes other
than the Series 2010-1 Notes) to which it is a party (including any
representations and warranties made by it as Administrator, Servicer or Lessee)
is true and correct in all material respects as of the date originally made and
as of the date hereof (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date); and

(b)(i) the audited consolidated balance sheet of Zipcar, Inc. and its
Consolidated Subsidiaries as of December 31, 2010 and the related statements of
income, stockholders equity and cash flows for the year ending on such date and
(ii) the unaudited condensed consolidated balance sheet of Zipcar, Inc. and its
Consolidated Subsidiaries as of March 31, 2011 and the related statements of
income, stockholders equity and cash flows for the three months ending on such
date (including in each case the schedules and notes thereto) (the “Financial
Statements”), have been prepared in accordance with GAAP and present fairly the
financial position of Zipcar, Inc. and its Consolidated Subsidiaries as of the
date thereof and the results of their operations and their cash flows for the
periods covered thereby.

 

26



--------------------------------------------------------------------------------

SECTION 6.03 Conduit Investors. Each of the Conduit Investors and each of the
Committed Note Purchasers represents and warrants to ZVF and Zipcar, on behalf
of itself as of the date hereof (or with respect to a successor or assign of a
Conduit Investor or a Committed Note Purchaser, on the date it shall become a
party hereto), that:

(a) it has had an opportunity to discuss ZVF’s and the Lessee’s business,
management and financial affairs, and the terms and conditions of the proposed
purchase, with ZVF and the Lessee and their respective representatives;

(b) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2010-1 Notes;

(c) it is purchasing the Series 2010-1 Notes for its own account, or for the
account of one or more “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in subsection (b) and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control;

(d) it understands that the Series 2010-1 Notes have not been and will not be
registered or qualified under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction and is being
offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that ZVF is not required to register the Series
2010-1 Notes, and that any transfer must comply with provisions of Section 2.8
of the Base Indenture;

(e) it understands that the Series 2010-1 Notes will bear the legend set out in
the form of Series 2010-1 Notes attached as Exhibit A to the Series 2010-1
Supplement and be subject to the restrictions on transfer described in such
legend;

(f) it will comply with all applicable federal and state securities laws in
connection with any subsequent resale of the Series 2010-1 Notes;

 

27



--------------------------------------------------------------------------------

(g) it understands that, subject to Section 9.17, the Series 2010-1 Notes may be
offered, resold, pledged or otherwise transferred only (A) to ZVF, (B) in a
transaction meeting the requirements of Rule 144A under the Securities Act,
(C) outside the United States to a foreign person in a transaction meeting the
requirements of Regulation S under the Securities Act, or (D) in a transaction
complying with or exempt from the registration requirements of the Securities
Act and in accordance with any applicable securities laws of any state of the
United States or any other jurisdiction;

(h) any transferee of the Series 2010-1 Notes will be subject to the
requirements of Section 5.3 of the Series 2010-1 Supplement. Upon original
issuance thereof, and until such time as the same may no longer be required
under the applicable requirements of the Securities Act, the certificate
evidencing the Series 2010-1 Notes (and all securities issued in exchange
therefor or substitution thereof) shall bear a legend substantially in the form
set forth in the Series 2010-1 Notes included as an exhibit to the Series 2010-1
Supplement. Each Conduit Investor understands that the registrar and transfer
agent for the Series 2010-1 Notes will not be required to accept for
registration of transfer the Series 2010-1 Notes acquired by it, except upon
presentation of an executed letter in the form required by the Series 2010-1
Supplement; and

(i) it will obtain from any purchaser of the Series 2010-1 Notes substantially
the same representations and warranties contained in the foregoing paragraphs.

ARTICLE VII

CONDITIONS

SECTION 7.01 Conditions to Issuance. No Conduit Investor or Committed Note
Purchaser has any obligation to acquire the Series 2010-1 Notes hereunder on the
Series 2010-1 Closing Date unless:

(a) the Base Indenture, the Series 2010-1 Supplement and each other Series
2010-1 Related Document shall be in full force and effect as of the Series
2010-1 Closing Date;

(b) as of the Series 2010-1 Closing Date, each Funding Agent shall have received
copies of (i) the Certificate of Incorporation and By-Laws of Zipcar and the
certificate of formation and limited liability company agreement of ZVF
certified by the Secretary of State of the state of organization, as the case
may be, (ii) board of directors resolutions of ZVF and Zipcar with respect to
the transactions contemplated by the Series 2010-1 Supplement and this
Agreement, (iii) an incumbency certificate of ZVF and Zipcar, each certified by
the secretary or equivalent officer of the related entity in form and substance
reasonably satisfactory to the Administrative Agent, (iv) with respect to
Zipcar, certificates of good standing from the Secretary of State of the States
of Delaware and Massachusetts and (v) with respect to ZVF, a certificate of good
standing from the Secretary of State of the State of Delaware;

 

28



--------------------------------------------------------------------------------

(c) as of the Series 2010-1 Closing Date, each Conduit Investor and each
Committed Note Purchaser shall have received opinions of counsel (i) from
Latham & Watkins LLP, or other counsel acceptable to the Conduit Investors and
the Committed Note Purchasers, with respect to such matters as any such Conduit
Investor or Committed Note Purchaser shall reasonably request (including,
without limitation, regarding non-consolidation, true lease and UCC security
interest matters, vehicle security interest matters for the states of New York
and California, tax, general corporate matters, enforceability, required
consents and no-conflicts), (ii) counsel to ZVF which may be Richards, Layton &
Finger LLP or other counsel acceptable to the Conduit Investors and the
Committed Note Purchasers with respect to certain corporate and bankruptcy
matters under Delaware law, (iii) from counsel to the Trustee acceptable to the
Conduit Investors and the Committed Note Purchasers with respect to such matters
as any such Conduit Investor or Committed Note Purchaser shall reasonably
request, (iv) from counsel to each Series 2010-1 Letter of Credit Provider, if
any, with respect to such matters as any such Conduit Investor or Committed Note
Purchaser shall reasonably request, (v) from Massachusetts counsel to ZVF, which
may be Wilmer Cutler Pickering Hale & Dorr LLP or other counsel acceptable to
the Conduit Investors and the Committed Note Purchasers with respect to vehicle
security interest matters for the state of Massachusetts, (vi) from in-house
counsel for Zipcar with respect to absence of litigation and no conflicts with
material agreements and (viii) from counsel to the Back-Up Administrator with
respect to certain corporate matters;

(d) as of the Series 2010-1 Closing Date, each Conduit Investor and each
Committed Note Purchaser shall have received copies of the documents specified
in Section 2.2(b) of the Base Indenture relating to the issuance of the Series
2010-1 Notes;

(e) as of the Series 2010-1 Closing Date, all conditions to the issuance of the
Series 2010-1 Notes under the Series 2010-1 Supplement and under Section 2.2 of
the Base Indenture shall have been satisfied or waived;

(f) as of the Series 2010-1 Closing Date, the Administrative Agent shall have
received a written search report listing all effective financing statements that
name ZVF or Zipcar as debtor or assignor and that are filed in the State of
Delaware and in any other jurisdiction that the Administrative Agent determines
is necessary or appropriate, together with copies of such financing statements,
and tax and judgment lien searches showing no such liens that are not permitted
by the Base Indenture, the Series 2010-1 Supplement, this Agreement or the other
Related Documents;

 

29



--------------------------------------------------------------------------------

(g) the Collection Account and each of the Series 2010-1 Designated Accounts
shall have been established in accordance with the Base Indenture and the Series
2010-1 Supplement;

(i) the Administrative Agent shall have received an Officer’s Certificate from
each of ZVF and Zipcar, Inc. stating that all representations and warranties
made by it in each of the Related Documents are true and correct;

(j) each Funding Agent shall have received on or prior to the Series 2010-1
Closing Date, to the extent required, evidence satisfactory to it that the
acquisition by the Conduit Investor in its Investor Group of Series 2010-1 Notes
will not, in and of itself, result in a reduction or withdrawal of the rating of
such Conduit Investor’s commercial paper notes by any nationally recognized
rating agency rating such commercial paper notes;

(k) the Administrative Agent shall have received an officer’s certificate from
the Back-Up Disposition Agent regarding certain corporate matters;

(l) the Administrative Agent shall have received all other closing deliverables
as it shall reasonably request;

SECTION 7.02 Conditions to Amendment and Restatement.

(a) The effectiveness of this Series 2010-1 Note Purchase Agreement is subject
to the receipt by (a) the Administrative Agent and each Funding Agent on the
Restatement Effective Date of opinions of counsel dated as of such date (A) from
Latham & Watkins LLP, or other counsel acceptable to the Conduit Investors and
the Committed Note Purchasers, with respect to UCC security interest matters,
general corporate matters, enforceability, required consents and no-conflicts,
(B) from counsel to ZVF which may be Richards, Layton & Finger LLP or other
counsel acceptable to the Conduit Investors and the Committed Note Purchasers
with respect to security matters, and (C) from in-house counsel for Zipcar with
respect to absence of litigation and no conflicts with material agreements,
(b) each Funding Agent of an original duly executed and authenticated Series
2010-1 Note amended pursuant to the terms of the Series 2010-1 Supplement and
registered in the name of the applicable Funding Agent pursuant to Section 2.01
and stating that the principal amount thereof shall not exceed the Maximum
Investor Group Principal Amount of such Funding Agent’s Investor Group and
(c) each Funding Agent of the Up-Front Fee for such Funding Agent.

 

30



--------------------------------------------------------------------------------

SECTION 7.03 Conditions to Each Borrowing. The election of each Conduit Investor
to fund, and the obligation of each Committed Note Purchaser to fund, any
Borrowing on any day (including the initial Borrowing following the Restatement
Effective Date) shall be subject to the following conditions on the date of the
Borrowing, (both before and after giving effect thereto and to the application
of any proceeds therefrom):

(a)(i) the representations and warranties of ZVF set out in this Agreement
(other than Section 6.01(a) (solely to the extent relating to any Series of
Notes other than the Series 2010-1 Notes), Section 6.01(b) and Section 6.01(d)),
(ii) the representations and warranties of Zipcar set out in this Agreement
(other than Section 6.02(a), which shall have been true and accurate on the
dates specified therein), and (iii) the representations and warranties of ZVF,
the Servicer, the Administrator and the Lessee set out in the Related Documents
(other than (x) this Agreement and (y) any Series Supplements and Related
Documents relating solely to a Series of Indenture Notes other than the Series
2010-1 Notes) to which each is a party, in each such case, shall be true and
accurate as of the date of the Borrowing with the same effect as though made on
that date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date;

(b) the Series 2010-1 Rapid Amortization Period shall not have commenced;

(c) the Series 2010-1 Commitment Termination Date shall not have occurred;

(d) the related Funding Agent shall have received (i) an executed advance
request in the form of Exhibit A hereto (each such request, an “Advance
Request”) certifying as to the current Aggregate Asset Amount and the Series
2010-1 Enhancement Amount and the other amounts set forth therein and (ii) in
the case of any Borrowing occurring on or after the date the Monthly Noteholder
Statement relating to the May 2010 Payment Date is required to be delivered, the
Monthly Noteholders’ Statement for the Series 2010-1 Notes for the Related Month
immediately preceding the date of such Borrowing;

(e) all conditions to making the related Advances in connection with such
Borrowing specified in Section 2.02(a) of this Agreement shall have been
satisfied;

(f) each Series 2010-1 Related Document shall be in full force and effect; and

(g) ZVF shall have acquired and shall be maintaining in force one or more Series
2010-1 Interest Rate Caps in accordance with Section 3.12 of the Series 2010-1
Supplement.

The giving of any notice by ZVF pursuant to Section 2.03(a) shall be deemed to
constitute a representation and warranty by ZVF and Zipcar that all conditions
precedent to such Borrowing shall be satisfied as of the date of such Borrowing.

 

31



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

SECTION 8.01 Covenants. ZVF and Zipcar each severally covenants and agrees that,
until the Series 2010-1 Notes have been paid in full and the Term has expired,
it will:

(a) duly and timely perform all of its covenants (both affirmative and negative)
and obligations under each Related Document to which it is a party;

(b)(i) at the same time any report, notice, certificate, opinion (other than any
bankruptcy timing memorandum) or other document (other than any such reports,
notices, certificates, opinions or other documents relating solely to any
Segregated Series of Notes) is provided, or caused to be provided, to the
Trustee, by ZVF or the Administrator under the Base Indenture (including,
without limitation, under Sections 8.8, 8.9, 8.10, 8.11 and/or 8.12 thereof), or
under the Series 2010-1 Supplement or this Agreement, provide the Administrative
Agent (who shall provide a copy thereof to each Funding Agent) with a copy of
such report, notice, certificate, opinion (other than any bankruptcy timing
memorandum) or other document; provided, however, that neither the Administrator
nor ZVF shall have any obligation under this Section 8.01(b) to deliver to the
Administrative Agent copies of any Monthly Noteholders’ Statements which relate
solely to a Series of Indenture Notes other than the Series 2010-1 Notes and
(ii) provide the Administrative Agent and each Funding Agent such other
information (including financial information), documents, records or reports
respecting the Collateral, ZVF or the Administrator as the Administrative Agent
or any Funding Agent may from time to time reasonably request;

(c) at any time and from time to time, following reasonable prior notice from
the Administrative Agent or any Funding Agent, and during regular business
hours, permit the Administrative Agent or any Funding Agent, or their respective
agents or representatives (including any independent public accounting firm or
other third party auditors) or permitted assigns, access to the offices of, the
Administrator, Zipcar and ZVF, as applicable, (i) to examine and make copies of
and abstracts from all documentation relating to the Series 2010-1 Collateral on
the same terms as are provided to the Trustee under Section 8.6 of the Base
Indenture, and (ii) to visit the offices and properties of, the Administrator,
Zipcar and ZVF for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to the Series 2010-1 Collateral, or
the administration and performance of the Base Indenture, the Series 2010-1
Supplement and the other Series 2010-1 Related Documents with any of the
officers or employees of, the Administrator, Zipcar and ZVF, as applicable,
having knowledge of such matters; provided that (i) prior to the occurrence of
an Amortization Event or Potential Amortization Event with respect to the Series
2010-1 Notes, one such visit per calendar year coordinated by the Administrative
Agent and in which each Funding Agent may participate shall be at ZVF’s sole
cost and expense and (ii) after the occurrence and during the continuance of an
Amortization Event or Potential Amortization Event with respect to the Series
2010-1 Notes, one such visit per calendar month shall be at ZVF’s sole cost and
expense. Each party making a request pursuant to this Section 8.01(c) shall
simultaneously send a copy of such request to each of the Administrative Agent
and each Funding Agent, as applicable, so as to allow such other parties to
participate in the requested visit.

 

32



--------------------------------------------------------------------------------

(d) not permit any part of the proceeds of any Advance to be (x) used to
purchase or carry any Margin Stock or (y) loaned to others for the purpose of
purchasing or carrying any Margin Stock;

(e) not permit any amounts owed with respect to the Series 2010-1 Notes to be
secured, directly or indirectly, by any Margin Stock;

(f) promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2010-1
Notes), ZVF and Zipcar as the Administrative Agent or any Funding Agent may from
time to time reasonably request;

(g) on and after the Series 2010-1 Expected Final Payment Date, use all amounts
allocated to and available for distribution from each excess collection account
in respect of each Series of Notes to decrease, pro rata, the Series 2010-1
Principal Amount and the principal amount of any other Series of Notes that is
then required to be paid;

(h) deliver to each Funding Agent within 120 days after the end of each fiscal
year of ZVF, the financial statements prepared pursuant to Section 8.24(d) of
the Base Indenture;

(i) in the case of the Administrator, for so long as a Liquidation Event of
Default or Limited Liquidation Event of Default for any Series of Notes is
continuing, furnish or cause the Servicer to furnish to the Administrative
Agent, the Back-Up Disposition Agent and each Series 2010-1 Noteholder, the
Fleet Report, prepared in accordance with Section 2.3(d) of the Collateral
Agency Agreement (which may be on a diskette or other electronic medium);

(j) agree to take any and all acts and to execute any and all further
instruments necessary or reasonably requested by the Administrative Agent to
more fully effect the purposes of this Agreement;

(k) upon the request of the Administrative Agent, cause a firm of independent
certified public accountants reasonably acceptable to the Administrative Agent
and the Administrator to deliver to the Administrative Agent and each Funding
Agent, at ZVF’s cost, a report (in form, substance and scope reasonably
acceptable to the Administrative Agent, and the Administrator) indicating that
such firm has examined the most recently delivered Monthly Noteholders’
statement and expressing such firm’s opinion that (a) the data reported and
calculations set forth in such Monthly Noteholders’ Statement are the data
required to be reported and the calculations required to be made in accordance
with the terms of the Series 2010-1 Series Supplement and the other Related
Documents and (b) the data reported in such Monthly Noteholders’ Statement
accurately reflects the data contained in the Servicer’s systems and other
applicable source records (a “Servicer Audit”); provided that such Servicer
Audits shall be at ZVF’s sole cost and expense (i) for no more than one such
Servicer Audit in any calendar year coordinated by the Administrative Agent
prior to the occurrence of an Amortization Event or Potential Amortization
Event, in each case, with respect to the Series 2010-1 Notes and (ii) for two
such Servicer Audits in any calendar year (in the aggregate including any
Servicer Audit conducted at ZVF’s cost and expense pursuant to the immediately
preceding clause (i)) after the occurrence and during the continuance of an
Amortization Event or Potential Amortization Event, in each case, with respect
to the Series 2010-1 Notes; and

 

33



--------------------------------------------------------------------------------

(l) within five Business Days following the end of each calendar quarter,
provide to the Administrative Agent a report containing the information set
forth in, and substantially in the form of, Exhibit F hereto; and

(m) upon any amendment to Schedule 2.1 or Schedule 7 of the ZVF Lease, provide
prompt written notice and a copy of such amended schedule to the Administrative
Agent.

SECTION 8.02 Additional Covenants. ZVF and Zipcar each severally covenants and
agrees that, until the Series 2010-1 Notes have been paid in full and the Term
has expired, it will:

(a) not amend, modify, waive or give any approval, consent or permission under,
any provision of the Base Indenture or any other Series 2010-1 Related Document
to which it is a party or agree to terminate, or surrender or assign any rights
or obligations under, any Series 2010-1 Related Document to which it is a party
unless (i) any such amendment, modification, waiver, approval, consent,
permission, termination, surrender or assignment is in writing and made in
accordance with the terms of the Base Indenture or such other Series 2010-1
Related Document, as applicable and (ii) if such amendment, modification,
waiver, approval, consent, permission, termination, surrender or assignment
adversely affects the Series 2010-1 Noteholders, Series 2010-1 Noteholders
holding more than 50% of the Series 2010-1 Principal Amount have consented
thereto (whether or not, for the avoidance of doubt, any Indenture Noteholder
has a right to consent to such action under the applicable Series 2010-1 Related
Document); provided, that in any such case, if the Base Indenture, the Series
2010-1 Supplement or any other Series 2010-1 Related Document requires the
consent of each affected Noteholder or a higher percentage of Series 2010-1
Noteholders, such unanimous consent or the consent of such higher percentage of
Series 2010-1 Noteholders shall be obtained prior to such amendment,
modification, waiver, approval, consent, permission, termination, surrender or
assignment; provided further that prior to entering into, granting or effecting
any amendment, modification, waiver, approval, consent, permission, termination,
surrender or assignment described in this Section 8.02(a) without the consent of
Series 2010-1 Noteholders holding more than 50% of the Series 2010-1 Principal
Amount (or the consent of Series 2010-1 Noteholders holding any higher required
percentage of the Series 2010-1 Principal Amount or all Series 2010-1
Noteholders, as applicable), ZVF shall deliver to the Trustee and each Funding
Agent an Officer’s Certificate executed by an Authorized Officer of ZVF and
cause to be delivered an Opinion of Counsel (which may be based on an Officer’s
Certificate) issued by a law firm of nationally recognized standing confirming,
in each case, that such amendment, modification, waiver, approval, consent,
permission, termination, surrender or assignment does not adversely affect the
Series 2010-1 Noteholders.

 

34



--------------------------------------------------------------------------------

(b) not designate any Manufacturer as an Eligible Manufacturer pursuant to
clause (b) of the definition thereof without the prior written consent of Series
2010-1 Noteholders holding more than 50% of the Series 2010-1 Principal Amount,
which consent shall not be unreasonably withheld or delayed;

(c) not remove the Administrator or the Back-Up Disposition Agent without the
prior written consent of Series 2010-1 Noteholders holding more than 50% of the
Series 2010-1 Principal Amount;

(d) not appoint or agree to the appointment of any successor Administrator
(other than the Back-Up Administrator), Back-Up Administrator or Collateral
Agent without the prior written consent of Series 2010-1 Noteholders holding
more than 50% of the Series 2010-1 Principal Amount;

(e) not terminate the Servicer pursuant to Section 8.7(c) of the Base Indenture
without the prior written consent of Series 2010-1 Noteholders holding more than
50% of the Series 2010-1 Principal Amount;

(f) not reduce the percentage set forth in Section 22 of the ZVF Lease with
respect to Depreciation Charges without the prior written consent of Series
2010-1 Noteholders holding more than 50% of the Series 2010-1 Principal Amount;

(g) not amend or modify the Base Indenture in connection with the issuance of a
Segregated Series without (i) the prior written consent of Series 2010-1
Noteholders holding more than 50% of the Series 2010-1 Principal Amount or
(ii) the delivery to each Funding Agent of an Officer’s Certificate executed by
an Authorized Officer of ZVF and an Opinion of Counsel (which may be based on an
Officer’s Certificate) issued by a law firm of nationally recognized standing
confirming, in each case, that such amendment or modification does not adversely
affect the Series 2010-1 Noteholders;

(h) not issue a Segregated Non-Collateral Agency Series without the prior
written consent of Series 2010-1 Noteholders holding more than 50% of the Series
2010-1 Principal Amount, such consent not to be unreasonably withheld or
delayed;

 

35



--------------------------------------------------------------------------------

(i) provide the Administrative Agent with the Series Supplement with respect to
any new Series of Notes at least 10 Business Days prior to the issuance of such
new Series of Notes and (ii) not issue such new Series of Notes if (A) such
issuance shall have a material adverse affect on the interests of the Holders of
the Series 2010-1 Notes in the reasonable and good faith determination of the
Administrative Agent (excluding any impact from the dilution of the interests or
voting percentage of the Series 2010-1 Noteholders) and (B) the Administrative
Agent provides ZVF and the Servicer with written notice of such determination
together with a written explanation as to the reasons therefor within five
Business Days of the Administrative Agent’s receipt of such Series Supplement;
provided that, if there are any changes to such Series Supplement for such new
Series of Notes after ZVF has delivered such Series Supplement to the
Administrative Agent, ZVF shall provide the Administrative Agent with a redlined
copy of the Series Supplement marked to show such changes and the Administrative
Agent shall have at least two Business Days to review such changes and deliver
the written notice described in the immediately preceding clause;

(j) not amend the definition of Ineligible Non-Investment Grade Receivable
Amount in the Base Indenture without the prior written consent of Series 2010-1
Noteholders holding more than 50% of the Series 2010-1 Principal Amount;

(k) not add any new Eligible Program Manufacture pursuant to clause (b) of the
definition thereof without the prior written consent of Series 2010-1
Noteholders holding more than 50% of the Series 2010-1 Principal Amount;

(l) not enter into any new Eligible Manufacturer Program, or consent to any
material change to an existing Eligible Manufacturer Program, without the prior
written consent of Series 2010-1 Noteholders holding more than 50% of the Series
2010-1 Principal Amount; and

(m) prior to obtaining any Series 2010-1 Letter of Credit, deliver to each
Series 2010-1 Noteholder an opinion of counsel with respect to the creation and
perfection of the security interest in the Series 2010-1 Cash Collateral Account
in form and substance reasonably satisfactory to the Administrative Agent.

 

36



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.01 Amendments. Subject to any provision of the Base Indenture or the
Series 2010-1 Supplement requiring the consent of each affected Noteholder or of
a higher percentage of Noteholders, no amendment to or waiver of any provision
of this Agreement, nor consent to any departure by the Administrator or ZVF,
shall in any event be effective unless the same shall be in writing and signed
by the Administrator, ZVF, Conduit Investors and Committed Note Purchasers
holding more than 66 2/3% of the Series 2010-1 Notes and the Commitment,
respectively; provided, however, that the consent of each Conduit Investor and
each Committed Note Purchaser shall be required for and amendment or
modification that (A) extends the due date for, or reduces the amount of any
scheduled repayment or prepayment of principal of or interest on the Series
2010-1 Notes (or reduces the principal amount of or rate of interest on the
Series 2010-1 Notes or otherwise changes the manner in which interest is
calculated); (B) affects adversely the interests, rights or obligations of any
Conduit Investor or Committed Note Purchaser individually in comparison to any
other Conduit Investor or Committed Note Purchaser; (C) relates to or alters the
pro rata treatment of payments to and Advances by the Conduit Investors and
Committed Note Purchasers; (D) amends or modifies this Section 9.01 or
Section 8.01(b) or otherwise amends or modifies any provision relating to the
amendment or modification of this Agreement, or, pursuant to the Related
Documents, would require the consent of 100% of the Series 2010-1 Noteholders or
each Series 2010-1 Noteholder affected by such amendment or modification;
(E) would approve the assignment or transfer by ZVF of any of its rights or
obligations hereunder; (F) releases ZVF of any material obligation hereunder;
(G) would reduce, modify or amend any indemnities in favor of any Conduit
Investors, Committed Note Purchasers or Funding Agents; (H) would amend or
modify and of the following defined terms or any defined terms contained
therein: “Commitment”, “Commitment Percentage”, “Conduit Assignee”, “CP Rate”,
“Eurodollar Advance”, “Eurodollar Interest Period”, “Eurodollar Rate”,
“Eurodollar Rate (Reserve Adjusted)”, “Investor Group Principal Amount”,
“Maximum Investor Group Principal Amount”, “Prime Rate”, “Program Fee”, “Series
2010-1 Base Rate”, “Series 2010-1 Commitment Termination Date” or “Undrawn Fee”;
(I) would alter any of the conditions precedent to any Advance; or (J) would
amend or modify Sections 2.03, 2.05, 2.06, 2.07, 3.01, 3.02 or 9.17 or Article
VII; provided, further that Article V may not be amended or modified without the
consent of the Administrative Agent.

SECTION 9.02 No Waiver; Remedies. Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

37



--------------------------------------------------------------------------------

SECTION 9.03 Binding on Successors and Assigns. This Agreement shall be binding
upon, and inure to the benefit of, ZVF, the Administrator, the Committed Note
Purchasers, the Conduit Investors, the Administrative Agent and their respective
successors and assigns; provided, however, that neither ZVF nor the
Administrator may assign or transfer its rights or obligations hereunder or in
connection herewith or any interest herein (voluntarily, by operation of law or
otherwise) without the prior written consent of each Committed Note Purchaser
and each Conduit Investor; provided, that nothing herein shall prevent ZVF from
assigning its rights to the Trustee under the Base Indenture and the Series
2010-1 Supplement and to the Collateral Agent under the Collateral Agency
Agreement; provided, further, that none of the Conduit Investors or the
Committed Note Purchasers may transfer, pledge, assign, sell participations in
or otherwise encumber its rights or obligations hereunder or in connection
herewith or any interest herein except as permitted under Section 6.03(g),
Section 9.17 and this Section 9.03. Nothing expressed herein is intended or
shall be construed to give any Person other than the Persons referred to in the
preceding sentence any legal or equitable right, remedy or claim under or in
respect of this Agreement.

(a) Notwithstanding any other provision set forth in this Agreement, each
Conduit Investor and each Conduit Committed Note Purchaser may at any time grant
to one or more Program Support Providers (or, in the case of a Conduit Investor,
to its related Conduit Committed Note Purchaser) a participating interest in or
lien on, or otherwise transfer and assign to one or more Program Support
Providers (or, in the case of a Conduit Investor, to its related Conduit
Committed Note Purchaser), such Conduit Investor’s or such Committed Note
Purchaser’s interests in the Advances made hereunder and such Program Support
Provider (or such Conduit Committed Note Purchaser, as the case may be), with
respect to its participating or assigned interest, shall be entitled to the
benefits granted to such Conduit Investor or Committed Note Purchaser, as
applicable, under this Agreement.

(b) Notwithstanding any other provision set forth in this Agreement, each
Conduit Investor may at any time, without the consent of ZVF, transfer and
assign all or a portion of its rights in the Series 2010-1 Notes (and its rights
hereunder and under the Related Documents) to its related Conduit Committed Note
Purchaser. Furthermore, each Conduit Investor may at any time grant a security
interest in and lien on, all or any portion of its interests under this
Agreement, its Series 2010-1 Note and all Related Documents to (i) its related
Conduit Committed Note Purchaser, (ii) its Funding Agent, (iii) any Program
Support Provider, (iv) any other Person who, at any time now or in the future,
provides liquidity or credit enhancement for the Conduit Investors, including
without limitation, an insurance policy relating to the Series 2010-1 Commercial
Paper or the Series 2010-1 Notes or (v) any collateral trustee or collateral
agent for any of the foregoing; provided, however, any such security interest or
lien shall be released upon assignment of its Series 2010-1 Note to its related
Conduit Committed Note Purchaser. Each Committed Note Purchaser may assign its
Commitment, or all or any portion of its interest under its Series 2010-1 Note,
this Agreement and the Related Documents to any Person with the prior written
consent of ZVF, such consent not to be unreasonably withheld. Notwithstanding
any other provisions set forth in this Agreement, each Committed Note Purchaser
may at any time create a security interest in all or any portion of its rights
under this Agreement, its Series 2010-1 Note and the Related Documents in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any similar foreign entity.

 

38



--------------------------------------------------------------------------------

SECTION 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2010-1 Notes delivered pursuant
hereto shall survive the making and the repayment of the Advances and the
execution and delivery of this Agreement and the Series 2010-1 Notes and shall
continue in full force and effect until all interest on and principal of the
Series 2010-1 Notes and all other amounts owed to the Conduit Investors, the
Committed Note Purchasers, the Funding Agents and the Administrative Agent
hereunder and under the Series 2010-1 Supplement have been paid in full and the
commitment of the Committed Note Purchasers hereunder has been terminated. In
addition, the obligations of ZVF, the Committed Note Purchasers and the Conduit
Investors under Sections 3.03, 3.04, 3.05, 3.06, 3.07, 3.08, 5.03, 5.10, 9.05,
9.10(b) and 9.11 shall survive the termination of this Agreement.

SECTION 9.05 Payment of Costs and Expenses; Indemnification.

(a) Payment of Costs and Expenses. ZVF agrees to pay on demand all reasonable
expenses of the Administrative Agent, each Funding Agent, each Conduit Investor
and each Committed Note Purchaser (including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Administrative Agent, each
Conduit Investor and each Committed Note Purchaser, if any, as well as the fees
and expenses of the Rating Agencies, if any, providing a rating in respect of
any Series 2010-1 Commercial Paper) in connection with

(i) the negotiation, preparation, execution, delivery and administration of this
Agreement and of each other Related Document, including schedules and exhibits,
and any liquidity, credit enhancement or insurance documents of a Program
Support Provider with respect to a Conduit Investor relating to the Series
2010-1 Notes and any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Related Document as may from time
to time hereafter be proposed, whether or not the transactions contemplated
hereby or thereby are consummated, and

(ii) the consummation of the transactions contemplated by this Agreement and the
other Related Documents.

 

39



--------------------------------------------------------------------------------

ZVF further agrees to pay, and to save the Administrative Agent, each Funding
Agent, each Conduit Investor and each Committed Note Purchaser harmless from all
liability for (i) any breach by ZVF of its obligations under this Agreement,
(ii) all reasonable costs incurred by the Administrative Agent, such Funding
Agent, such Conduit Investor or such Committed Note Purchaser (including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel to
the Administrative Agent, such Funding Agent, such Conduit Investor and such
Committed Note Purchaser, if any) in enforcing this Agreement and (iii) any
stamp, documentary or other similar taxes which may be payable in connection
with the execution or delivery of this Agreement, any Borrowing hereunder, or
the issuance of the Series 2010-1 Notes or any other Related Documents. ZVF also
agrees to reimburse the Administrative Agent, each Funding Agent, each Conduit
Investor and each Committed Note Purchaser upon demand for all reasonable
out-of-pocket expenses incurred by the Administrative Agent, such Funding Agent,
such Conduit Investor or such Committed Note Purchaser (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel to the
Administrative Agent, such Funding Agent, such Conduit Investor and such
Committed Note Purchaser, if any and the reasonable fees and out-of-pocket
expenses of any third-party servicers and disposition agents) in connection with
(x) the negotiation of any restructuring or “work-out”, whether or not
consummated, of the Related Documents and (y) the enforcement of, or any waiver
or amendment requested under or with respect to, this Agreement or any other of
the Related Documents.

Without limiting the foregoing, ZVF shall have no obligation to reimburse any
Committed Note Purchaser and/or Conduit Investor for any of the fees and/or
expenses incurred by such Committed Note Purchaser and/or Conduit Investor with
respect to its sale or assignment of all or any part of its respective rights
and obligations under this Agreement and the Series 2010-1 Notes pursuant to
Section 9.17.

(b) Indemnification. In consideration of the execution and delivery of this
Agreement by the Conduit Investors and the Committed Note Purchasers, ZVF hereby
indemnifies and holds each Conduit Investor and each Committed Note Purchaser
and each of their officers, directors, employees and agents (collectively, the
“Indemnified Parties”) harmless from and against any and all actions, causes of
action, suits, losses, costs, liabilities and damages (irrespective of whether
any such Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2010-1 Notes), including
reasonable attorneys’ fees and disbursements and other reasonable related
expenses (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance; or

(ii) the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties,

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, ZVF hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The indemnity set forth
in this Section 9.05(b) shall in no event include indemnification for any taxes
(which indemnification is provided in Section 3.08).

 

40



--------------------------------------------------------------------------------

(c) Indemnification of the Administrative Agent and each Funding Agent.

(i) In consideration of the execution and delivery of this Agreement by the
Administrative Agent and each Funding Agent, ZVF hereby indemnifies and holds
the Administrative Agent and each Funding Agent and each of their respective
officers, directors, employees and agents (collectively, the “Agent Indemnified
Parties”) harmless from and against any and all actions, causes of action,
suits, losses, costs, liabilities and damages (irrespective of whether any such
Agent Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2010-1 Notes), including
reasonable attorneys’ fees and disbursements and other reasonable related
expenses (collectively, the “Agent Indemnified Liabilities”), incurred by the
Agent Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims) to the extent resulting from, or arising
out of, or relating to the entering into and performance of this Agreement and
any other Related Document by any of the Agent Indemnified Parties, except for
any such Agent Indemnified Liabilities arising for the account of a particular
Agent Indemnified Party by reason of the relevant Agent Indemnified Party’s
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, ZVF hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Agent
Indemnified Liabilities which is permissible under applicable law. The indemnity
set forth in this Section 9.05(c)(i) shall in no event include indemnification
for any taxes (which indemnification is provided in Section 3.08). ZVF shall
give notice to the Rating Agencies of any claim for Agent Indemnified
Liabilities made under this section.

(ii) In consideration of the execution and delivery of this Agreement by the
Administrative Agent, each Committed Note Purchaser, ratably according to its
respective Commitment, hereby indemnifies and holds the Administrative Agent and
each of its officers, directors, employees and agents (collectively, the
“Administrative Agent Indemnified Parties”) harmless from and against any and
all actions, causes of action, suits, losses, costs, liabilities and damages
(solely to the extent not reimbursed by or on behalf of ZVF) (irrespective of
whether any such Administrative Agent Indemnified Party is a party to the action
for which indemnification hereunder is sought and including, without limitation,
any liability in connection with the offering and sale of the Series 2010-1
Notes), including reasonable attorneys’ fees and disbursements and other
reasonable related expenses (collectively, the “Administrative Agent Indemnified
Liabilities”), incurred by the Administrative Agent Indemnified Parties or any
of them (whether in prosecuting or defending against such actions, suits or
claims) to the extent resulting from, or arising out of, or relating to the
entering into and performance of this Agreement and any other Related Document
by any of the Agent Indemnified Parties, except for any such Administrative
Agent Indemnified Liabilities arising for the account of a particular
Administrative Agent Indemnified Party by reason of the relevant Administrative
Agent Indemnified Party’s gross negligence or willful misconduct. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Committed Note Purchaser hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Administrative Agent Indemnified
Liabilities which is permissible under applicable law. The indemnity set forth
in this Section 9.05(c)(ii) shall in no event include indemnification for any
taxes (which indemnification is provided in Section 3.08)

 

41



--------------------------------------------------------------------------------

(iii) In consideration of the execution and delivery of this Agreement by each
Funding Agent, each Committed Note Purchaser hereby indemnifies and holds its
related Funding Agent and each of its officers, directors, employees and agents
(collectively, the “Funding Agent Indemnified Parties”) harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and reasonable expenses incurred in connection therewith (solely to
the extent not reimbursed by or on behalf of ZVF) (irrespective of whether any
such Funding Agent Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2010-1 Notes),
including reasonable attorneys’ fees and disbursements (collectively, the
“Funding Agent Indemnified Liabilities”), incurred by the Funding Agent
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to the entering into and performance of this Agreement and any other
Related Document by any of the Funding Agent Indemnified Parties, except for any
such Funding Agent Indemnified Liabilities arising for the account of a
particular Funding Agent Indemnified Party by reason of the relevant Funding
Agent Indemnified Party’s gross negligence or willful misconduct. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Committed Note Purchaser hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Funding Agent Indemnified Liabilities
which is permissible under applicable law. The indemnity set forth in this
Section 9.05(c)(iii) shall in no event include indemnification for any taxes
(which indemnification is provided in Section 3.08).

SECTION 9.06 Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2010-1 Supplement, the Fee Letter, the documents
delivered pursuant to Section 7.01 and the other Related Documents, including
the exhibits and schedules thereto, contains a final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all previous oral statements
and other writings with respect thereto.

 

42



--------------------------------------------------------------------------------

SECTION 9.07 Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address or
facsimile number set forth below its signature hereto or at such other address
or facsimile number as may be designated by such party in a written notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when transmitted upon receipt of electronic confirmation of
transmission.

SECTION 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.

SECTION 9.09 Tax Matters. Each party to this Agreement (a) acknowledges that it
is the intent of the parties to this Agreement that, for accounting purposes and
for all Federal, state and local income and franchise tax purposes, the Series
2010-1 Notes will be treated as evidence of indebtedness, (b) agrees to treat
the Series 2010-1 Notes for all such purposes as indebtedness and (c) agrees
that the provisions of the Related Documents shall be construed to further these
intentions. On the Series 2010-1 Closing Date, each initial Conduit Investor and
Committed Note Purchaser shall deliver a tax certificate executed by such
Conduit Investor or Committed Note Purchaser substantially in the form of
Exhibit E to the Registar and ZVF.

SECTION 9.10 No Proceedings; Limited Recourse.

(a) ZVF. Each of the parties hereto (other than ZVF) hereby covenants and agrees
that, prior to the date which is one year and one day after the final payment in
full of all Indenture Notes issued by ZVF pursuant to the Base Indenture, it
will not institute against or join with, encourage or cooperate with any other
Person in instituting against, ZVF, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any Federal or
state bankruptcy or similar law, all as more particularly set forth in
Section 13.15 of the Base Indenture and subject to any retained rights set forth
therein; provided, however, that nothing in this Section 9.10(a) shall
constitute a waiver of any right to indemnification, reimbursement or other
payment from ZVF pursuant to this Agreement, the Series 2010-1 Supplement or the
Base Indenture. In the event that a Committed Note Purchaser (solely in its
capacity as such) or a Conduit Investor (solely in its capacity as such) takes
action in violation of this Section 9.10(a), ZVF agrees that it shall file an
answer with the bankruptcy court or otherwise properly contest the filing of
such a petition by any such Person against ZVF or the commencement of such
action and raise the defense that such Person has agreed in writing not to take
such action and should be estopped and precluded therefrom and such other
defenses, if any, as its counsel advises that it may assert. The provisions of
this Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Committed Note Purchaser or a
Conduit Investor in assertion or defense of its claims in any such proceeding
involving ZVF. The obligations of ZVF under this Agreement are solely the
limited liability company obligations of ZVF. In addition, each of the parties
hereto agrees that all fees, expenses and other costs payable hereunder by ZVF
shall be payable only to the extent set forth in Section 13.16 of the Base
Indenture and that all other amounts owed to them by ZVF shall be payable solely
from amounts that become available for payment pursuant to the Base Indenture
and the Series 2010-1 Supplement.

 

43



--------------------------------------------------------------------------------

(b) The Conduit Investors. Each of the parties hereto hereby covenants and
agrees that it will not, prior to the date which is one year and one day after
the payment in full of the latest maturing Series 2010-1 Commercial Paper or
other debt securities or instruments issued by a Conduit Investor, institute
against, or join with any other Person in instituting against, such Conduit
Investor, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any Federal or state bankruptcy or
similar law, subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(b) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from such Conduit
Investor pursuant to this Agreement, the Series 2010-1 Supplement or the Base
Indenture. In the event that ZVF, the Administrator, a Committed Note Purchaser
(solely in its capacity as such) or Zipcar takes action in violation of this
Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contest the filing of such a petition by
any such Person against such Conduit Investor or the commencement of such action
and raise the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(b) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by ZVF, the Administrator, a
Committed Note Purchaser or Zipcar in assertion or defense of its claims in any
such proceeding involving a Conduit Investor. The obligations of the Conduit
Investors under this Agreement are solely the corporate obligations of the
Conduit Investors. No recourse shall be had for the payment of any amount owing
in respect of this Agreement, including any obligation or claim arising out of
or based upon this Agreement, against any stockholder, employee, officer, agent,
director, member, affiliate or incorporator of any Conduit Investor; provided,
however, nothing in this Section 9.10(b) shall relieve any of the foregoing
Persons from any liability which any such Person may otherwise have for its
gross negligence or willful misconduct.

Notwithstanding any provisions contained in this Agreement to the contrary, the
Conduit Investors shall not, and shall not be obligated to, fund or pay any
amount pursuant to this Agreement or the Series 2010-1 Notes unless (i) the
respective Conduit Investor has received funds which may be used to make such
funding or other payment and which funds are not required to repay any of the
commercial paper notes (“CP Notes”) issued by such Conduit Investor when due and
(ii) after giving effect to such funding or payment, either (x) such Conduit
Investor could issue CP Notes to refinance all of its outstanding CP Notes
(assuming such outstanding CP Notes matured at such time) in accordance with the
program documents governing its commercial paper program or (y) all of the CP
Notes are paid in full. Any amount which a Conduit Investor does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in Section 101 of the Bankruptcy Code) against or obligation of such
Conduit Investor for any such insufficiency.

 

44



--------------------------------------------------------------------------------

SECTION 9.11 Confidentiality. Each Committed Note Purchaser, each Conduit
Investor and each Funding Agent agrees that it shall not disclose any
Confidential Information to any Person without the prior written consent of the
Administrator and ZVF, other than (a) to their Affiliates and their officers,
directors, employees, agents and advisors (including, without limitation, legal
counsel and accountants) and to actual or prospective assignees and
participants, and then only on a confidential basis, (b) as mandated by a court
or administrative order or decree, governmental or regulatory authority or
self-regulatory organization or required by any statute, law, rule or regulation
or judicial process (including any subpoena or similar legal process), (c) to
any Rating Agency providing a rating for the Series 2010-1 Notes or the Conduit
Investor’s debt, (d) in the course of litigation with ZVF or the Administrator,
(e) to any Series 2010-1 Noteholder, any Committed Note Purchaser, any Conduit
Investor, any Funding Agent or the Administrative Agent, (f) to any Person
acting as a placement agent or dealer with respect to any commercial paper
(provided that any Confidential Information provided to any such placement agent
or dealer does not reveal the identity of ZVF or any of its Affiliates), (g) on
a confidential basis, to any provider of credit enhancement or liquidity to any
Conduit Investor, (h) on a confidential basis, to auditors or legal or other
professional advisors of any party hereto or (i) to any Person to the extent
such Committed Note Purchaser or Conduit Investor reasonably determines such
disclosure is necessary or appropriate in connection with the enforcement or for
the defense of the rights and remedies under the Series 2010-1 Notes, the
Indenture or any other Related Document.

“Confidential Information” means information that ZVF or the Administrator
furnishes to a Committed Note Purchaser, a Conduit Investor or a Funding Agent
in connection with or related to the transactions contemplated by the Related
Documents or otherwise pursuant to the terms thereof, but does not include
(i) any such information that is or becomes generally available to the public
other than as a result of a disclosure by a Committed Note Purchaser, a Conduit
Investor or a Funding Agent or other Person to which a Committed Note Purchaser,
a Conduit Investor or a Funding Agent, directly or indirectly, delivered such
information, (ii) any such information that was in the possession of a Committed
Note Purchaser, a Conduit Investor or a Funding Agent or other source prior to
its being furnished to such Committed Note Purchaser, Conduit Investor or
Funding Agent by ZVF or the Administrator, or (iii) that is or becomes available
to a Committed Note Purchaser, a Conduit Investor or a Funding Agent from a
source other than ZVF or the Administrator or any of their respective agents,
provided that, with respect to clause (ii) and this clause (iii), such source is
not (1) known to a Committed Note Purchaser or a Conduit Investor to be bound by
a confidentiality agreement with ZVF or the Administrator, as the case may be,
or (2) known to a Committed Note Purchaser or a Conduit Investor to be otherwise
prohibited from transmitting the information by a contractual, legal or
fiduciary obligation.

 

45



--------------------------------------------------------------------------------

SECTION 9.12 Governing Law. THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR IN
ANY MANNER RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAW.

SECTION 9.13 Jurisdiction. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT TO THIS SERIES 2010-1 NOTE PURCHASE AGREEMENT MAY
BE BROUGHT IN ANY STATE OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF
COMPETENT JURISDICTION SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS SERIES 2010-1 NOTE PURCHASE
AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS SERIES 2010-1 NOTE PURCHASE AGREEMENT.

SECTION 9.14 Waiver of Jury Trial. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS SERIES 2010-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND
AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS
PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO
ENTER INTO THIS SERIES 2010-1 NOTE PURCHASE AGREEMENT.

 

46



--------------------------------------------------------------------------------

SECTION 9.15 Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile) and by the different parties hereto
in separate counterparts, each of which when so executed shall be deemed to be
an original, and all of which together shall constitute one and the same
instrument.

SECTION 9.16 Additional Investor Groups. Unless an Amortization Event or a
Potential Amortization Event, in each case with respect to the Series 2010-1
Notes, shall have occurred and be continuing, ZVF may, with the consent of each
Funding Agent and the Administrative Agent, cause an Additional Investor Group
and its related Funding Agent, Conduit Purchasers, if any, and Committed Note
Purchasers to become parties to this Agreement to increase the Series 2010-1
Maximum Principal Amount by complying with the provisions of this Section 9.16
and Sections 2.1 and 5.1 of the Series 2010-1 Supplement. ZVF shall give the
Administrative Agent and each Funding Agent the name of the Funding Agent, the
Conduit Investors, if any, and the Committed Note Purchasers which are members
of such proposed Additional Investor Group, the Maximum Investor Group Principal
Amount with respect to such Additional Investor Group, the related Conduit
Committed Note Purchaser’s Conduit Committed Note Purchaser Percentage and the
desired effective date of such proposed Additional Investor Group becoming a
party to this Agreement. Each Additional Investor Group shall, upon the
execution of an Addendum by such Additional Investor Group, the Administrative
Agent and ZVF, become a party to this Agreement from and after the date of such
execution with the same effect as if such Additional Investor Group had been an
original party hereunder and the Administrative Agent shall amend Schedule I
hereto in accordance with the information provided in the notice described
above.

SECTION 9.17 Assignment.

(a) Any Committed Note Purchaser may at any time sell or assign all or any part
of its rights and obligations under this Agreement and the Series 2010-1 Notes,
with the prior written consent of ZVF, which consent shall not be unreasonably
withheld, to one or more financial institutions or other entities (an “Acquiring
Committed Note Purchaser”) pursuant to an assignment and assumption agreement,
substantially in the form of Exhibit B (the “Assignment and Assumption
Agreement”), executed by such Acquiring Committed Note Purchaser, such assigning
Committed Note Purchaser, the Funding Agent with respect to such Committed Note
Purchaser and ZVF and delivered to the Administrative Agent; provided that the
consent of ZVF to any such assignment shall not be required (i) after the
occurrence and during the continuance of an Amortization Event with respect to
the Series 2010-1 Notes or (ii) if such Acquiring Committed Note Purchaser is an
Affiliate of such assigning Committed Note Purchaser.

 

47



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, each Conduit Investor may assign all or a
portion of the Investor Group Principal Amount with respect to such Conduit
Investor and its rights and obligations under this Agreement and any other
Related Documents to which it is a party (or otherwise to which it has rights)
to a Conduit Assignee with respect to such Conduit Investor without the prior
written consent of ZVF. Upon such assignment by a Conduit Investor to a Conduit
Assignee, (i) such Conduit Assignee shall be the owner of the Investor Group
Principal Amount or such portion thereof with respect to such Conduit Investor,
(ii) the related administrative or managing agent for such Conduit Assignee will
act as the Funding Agent for such Conduit Assignee hereunder, with all
corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under the other Related Documents, (iii) such Conduit
Assignee and its liquidity support provider(s) and credit support provider(s)
and other related parties, in each case relating to the Series 2010-1 Commercial
Paper and/or the Series 2010-1 Notes, shall have the benefit of all the rights
and protections provided to such Conduit Investor herein and in the other
Related Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all of such Conduit Investor’s obligations, if any,
hereunder or under the Base Indenture or under any other Related Document with
respect to such portion of the Investor Group Principal Amount and such Conduit
Investor shall be released from such obligations, (v) all distributions in
respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Rate”
with respect to the portion of the Investor Group Principal Amount with respect
to such Conduit Investor, as applicable funded with commercial paper issued by
such Conduit Assignee from time to time shall be determined in the manner set
forth in the definition of “CP Rate” applicable to such Conduit Assignee on the
basis of the interest rate or discount applicable to commercial paper issued by
such Conduit Assignee (rather than any other Conduit Investor), (vii) the
defined terms and other terms and provisions of this Agreement and the other
Related Documents shall be interpreted in accordance with the foregoing, and
(viii) if requested by the Funding Agent with respect to such Conduit Assignee,
the parties will execute and deliver such further agreements and documents and
take such other actions as the Funding Agent may reasonably request to evidence
and give effect to the foregoing. No assignment by any Conduit Investor to a
Conduit Assignee of all or any portion of the Investor Group Principal Amount
with respect to such Conduit Investor shall in any way diminish the obligation
of the Committed Note Purchasers in the same Investor Group as such Conduit
Investor under Section 2.03 to fund any Increase not funded by such Conduit
Investor or such Conduit Assignee.

(c) Any Conduit Investor and the Committed Note Purchaser with respect to such
Conduit Investor may at any time sell all or any part of their respective rights
and obligations under this Agreement and the Series 2010-1 Notes, with the prior
written consent of ZVF, which consent shall not be unreasonably withheld, to a
multi-seller commercial paper conduit, whose commercial paper has ratings of at
least “A-2” from S&P and “P2” from Moody’s and one or more financial
institutions providing support to such multi-seller commercial paper conduit (an
“Acquiring Investor Group”) pursuant to a transfer supplement, substantially in
the form of Exhibit C (the “Investor Group Supplement”), executed by such
Acquiring Investor Group, the Funding Agent with respect to such Acquiring
Investor Group (including the Conduit Investor and the Committed Note Purchasers
with respect to such Investor Group), such assigning Conduit Investor and the
Committed Note Purchasers with respect to such Conduit Investor, the Funding
Agent with respect to such assigning Conduit Investor and Committed Note
Purchasers and ZVF and delivered to the Administrative Agent; provided that the
consent of ZVF to any such assignment shall not be required after the occurrence
and during the continuance of an Amortization Event with respect to the Series
2010-1 Notes; provided further that it shall not be considered unreasonable for
ZVF to withhold its consent to an assignment to a potential Acquiring Investor
Group that has ratings of at least “A-2” from S&P and “P2” by Moody’s, but does
not have ratings of at least “A-1” from S&P or “P1” by Moody’s if such
assignment will result in a material increase in ZVF’s costs of financing with
respect to the applicable Series 2010-1 Notes.

 

48



--------------------------------------------------------------------------------

(d) Any Committed Note Purchaser may, in the ordinary course of its business and
in accordance with applicable law, at any time sell to one or more financial
institutions or other entities (“Participants”) participations in its Conduit
Committed Note Purchaser Percentage of the Maximum Investor Group Principal
Amount with respect to it and the other Committed Note Purchasers included in
the related Investor Group, its Series 2010-1 Note and its rights hereunder (or,
in each case, a portion thereof) pursuant to documentation in form and substance
satisfactory to such Committed Note Purchaser and the Participant; provided,
however, that (i) in the event of any such sale by a Committed Note Purchaser to
a Participant, (A) such Committed Note Purchaser’s obligations under this
Agreement shall remain unchanged, (B) such Committed Note Purchaser shall remain
solely responsible for the performance thereof and (C) ZVF and the
Administrative Agent shall continue to deal solely and directly with such
Committed Note Purchaser in connection with its rights and obligations under
this Agreement and (ii) no Committed Note Purchaser shall sell any participating
interest under which the Participant shall have rights to approve any amendment
to, or any consent or waiver with respect to, this Agreement, the Base
Indenture, the Series 2010-1 Supplement or any Related Document, except to the
extent that the approval of such amendment, consent or waiver otherwise would
require the unanimous consent of all Committed Note Purchasers hereunder. A
Participant shall have the right to receive reimbursement for amounts due
pursuant to Sections 3.05, 3.06, 3.07 and 3.08 but only to the extent that the
related selling Committed Note Purchaser would have had such right absent the
sale of the related participation and, with respect to amounts due pursuant to
Section 3.08, only to the extent such Participant shall have complied with the
provisions of Section 3.08 as if such Participant were a Committed Note
Purchaser.

(e) ZVF authorizes each Committed Note Purchaser to disclose to any Participant
or Acquiring Committed Note Purchaser (each, a “Transferee”) and any prospective
Transferee any and all information in such Committed Note Purchaser’s possession
concerning ZVF, the Collateral, the Lessee and the Related Documents which has
been delivered to such Committed Note Purchaser by ZVF or the Administrator in
connection with such Committed Note Purchaser’s credit evaluation of ZVF, the
Collateral and the Lessee; provided that each prospective Transferee shall agree
to be bound by the provisions of Section 9.11 of this Agreement prior to the
receipt of such information.

(f) No direct or indirect assignment, participation, pledge, hypothecation,
rehypothecation, exchange or other disposition or transfer of any Series 2010-1
Note (each a “Transfer”) shall be made unless (i) the transferor notifies the
Registrar and ZVF in writing of its intention to make such Transfer and
(ii) such notice (1) identifies the transferee, (2) contains a transfer
certificate executed by the transferee substantially in the form of Exhibit I-1
to the Series 2010-1 Supplement, (3) contains any other information reasonably
requested by the Registrar or ZVF and (4) is delivered to the Registrar and ZVF.
Notwithstanding anything herein to the contrary, no Transfer of a Series 2010-1
Note shall be permitted if such transfer would result in there being
collectively more than twenty-five (25) beneficial holders of Series 2010-1
Notes. Any purported Transfers of a Series 2010-1 Note to a transferee which
does not comply with the requirements of this paragraph shall be null and void
ab initio.

[Remainder of Page Intentionally Blank]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

ZIPCAR VEHICLE FINANCING LLC By:      

LOGO [g201893g40s87.jpg]

  Name: Edward Goldfinger   Title: Treasurer

Address:   25 First Street   4th Floor,   Cambridge, MA 02141 Attention:  

Dean Breda

Telephone:      

(617) 995-4231

Fax:

 

(617) 995-4300

ZIPCAR, INC. By:      

LOGO [g201893g40s87.jpg]

  Name: Edward Goldfinger   Title: CFO

Address:

  25 First Street   4th Floor,   Cambridge, MA 02141 Attention:  

Edward Goldfinger

Telephone:      

(617) 995-4231

Fax:

 

(617) 995-4300

 

[Amended and Reastated VFN Note Purchase Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as the Administrative

Agent

By:      

LOGO [g201893g89u66.jpg]

  Name: Jorge Fries   Title: Managing Director By:  

LOGO [g201893g46i32.jpg]

  Name: Leo Burrell   Title: Managing Director

Address:  

1301 Avenue of the Americas

 

New York, New York 10019-6022

Attention:   Tina Kourmpetis Telephone:      

(212) 261-7814

Facsimile:  

(917) 849-5584

With electronic copy to: conduitsec@ca-cib.com;

conduit.funding@ca-cib.com

 

[Amended and Restated Series 2010-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as a Funding Agent

By:      

LOGO [g201893g89u66.jpg]

  Name: Jorge Fries   Title: Managing Director By:  

LOGO [g201893g46i32.jpg]

  Name: Leo Burrell   Title: Managing Director

Address:   1301 Avenue of the Americas   New York, New York 10019-6022
Attention:   Tina Kourmpetis Telephone:       (212) 261-7814 Facsimile:   (917)
849-5584

With electronic copy to: conduitsec@ca-cib.com;

conduit.funding@ca-cib.com

 

[Amended and Restated Series 2010-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as a Conduit Committed Note Purchaser

By:  

LOGO [g201893g89u66.jpg]

  Name: Jorge Fries   Title: Managing Director By:      

LOGO [g201893g46i32.jpg]

  Name: Leo Burrell   Title: Managing Director

Address:  

1301 Avenue of the Americas

 

New York, New York 10019-6022

Attention:   Tina Kourmpetis Telephone:      

(212) 261-7814

Facsimile:  

(917) 849-5584

With electronic copy to: conduitsec@ca-cib.com;

conduit.funding@ca-cib.com

 

[Amended and Restated Series 2010-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC,

    As a Conduit Investor

By: CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Attorney-in-Fact

By:  

LOGO [g201893g89u66.jpg]

  Name: Jorge Fries   Title: Managing Director By:      

LOGO [g201893g46i32.jpg]

  Name: Leo Burrell   Title: Managing Director

Address:

 

1301 Avenue of the Americas

 

New York, New York 10019-6022

Attention:   Tina Kourmpetis Telephone:      

(212) 261-7814

Facsimile:  

(917) 849-5584

With electronic copy to: conduitsec@ca-cib.com;

conduit.funding@ca-cib.com

 

[Amended and Restated Series 2010-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Conduit Committed Note
Purchaser

Commitment Percentage: 100%

Conduit Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $50,000,000

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent and a
Committed Note Purchaser, for ATLANTIC ASSET SECURITIZATION LLC, as a Conduit
Investor

 

[SERIES 2010-1 NOTE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

TO

SERIES 2010-1 NOTE PURCHASE AGREEMENT

FORM OF ADVANCE REQUEST

ZIPCAR VEHICLE FINANCING LLC

SERIES 2010-1 VARIABLE FUNDING CAR SHARING ASSET BACKED NOTES

To: Addressees on Schedule I hereto

Ladies and Gentlemen:

This Advance Request is delivered to you pursuant to Section 2.03(a) of that
certain Amended and Restated Series 2010-1 Note Purchase Agreement, dated as of
May 11, 2011 (as amended, supplemented, restated or otherwise modified from time
to time, the “Series 2010-1 Note Purchase Agreement”) among Zipcar Vehicle
Financing LLC, the Conduit Investors, the Committed Note Purchasers, and the
Funding Agents named therein, Zipcar, Inc., as Administrator, Lessee and
Servicer and Credit Agricole Corporate and Investment Bank (formerly known as
Credit Agricole Corporate and Investment Bank New York Branch) as Administrative
Agent (in such capacity, the “Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under Section 1.01 of the Series 2010-1
Note Purchase Agreement, and if not defined therein, shall have the meaning
assigned thereto under Schedule I of the Base Indenture.

The undersigned hereby requests that an Advance be made in the aggregate
principal amount of $             on             , 20    . The undersigned
hereby acknowledges that any Advance that is not funded at the CP Rate by a
Conduit Investor or otherwise shall be a Eurodollar Advance and the related
Eurodollar Interest Period shall commence on the date of such Eurodollar Advance
and end on the next Payment Date.

The undersigned hereby certifies that (i) the Aggregate Asset Amount as of the
date hereof is an amount equal to $             and (ii) the Series 2010-1
Enhancement Amount as of the date hereof is an amount equal to $            . In
addition, the undersigned hereby certifies as to the amounts set forth on
Schedule II hereto as of the date of, and after giving effect to, the Advance
requested hereby.

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by undersigned of the proceeds of the Advance requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advance, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2010-1 Note Purchase Agreement and Section 2.1(b) of the Series
2010-1 Supplement shall have been satisfied.



--------------------------------------------------------------------------------

The undersigned agrees that if prior to the time of the Advance requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify both you and each Committed Note
Purchaser and each Conduit Investor, if any, in your Investor Group. Except to
the extent, if any, that prior to the time of the Advance requested hereby you
and each Committed Note Purchaser and each Conduit Investor, if any, in your
Investor Group, shall receive written notice to the contrary from the
undersigned, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Advance as if then made.

Please wire transfer the proceeds of the Advance to the following account
pursuant to the following instructions:

Deutsche Bank Trust Company Americas

ABA# 021-001-033

DDA# 01419647

Beneficiary: Trust and Securities Services

Payment Details: PORT ZC1001.7

Attn: Rosemary Cabrera/Irene Siegel

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this      day of             , 20    .

 

ZIPCAR VEHICLE FINANCING LLC By:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee Address:    60 Wall Street,
26th Floor, Mail Stop NYC60-2606    New York, NY 10005 Attention:    Alternative
and Structured Finance Services Telephone:    (212) 250-2946 Facsimile:    (212)
553-2460 CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent
Address:    1301 Avenue of the Americas    New York, New York 10019-6022
Attention:    Tina Kourmpetis Telephone:    (212) 261-7814 Facsimile:    (212)
459-3258 With electronic copies to: conduitsec@ca-cib.com;
conduit.funding@ca-cib.com CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a
Funding Agent and a Committed Note Purchaser, for ATLANTIC ASSET SECURITIZATION
LLC, as a Conduit Investor Address:    1301 Avenue of the Americas    New York,
New York 10019-6022 Attention:    Tina Kourmpetis Telephone:    (212) 261-7814
Facsimile:    (212) 459-3258 With electronic copies to: conduitsec@ca-cib.com;
conduit.funding@ca-cib.com



--------------------------------------------------------------------------------

SCHEDULE II

[Attached]



--------------------------------------------------------------------------------

ZIPCAR VEHICLE FINANCING LLC

SERIES 2010-1 VARIABLE FUNDING CAR SHARING ASSET BACKED NOTES

as of Funding Date                     

SERIES 2010-1 REQUIRED ASSET AMOUNT

the Required Asset Amount is computed as the result of the following:

 

(A)    Adjusted Principal Amount    $ 0.00       (B)    Required
Overcollateralization Amount    $ 0.00                      Series 2010-1
Required Asset Amount    $ 0.00       =(A)+ (B)                Adjusted
Principal Amount equals:       (a)    Principal Amount    $ 10,000,000.00      
Input (b)    amount of cash and Permitted Investments under 2010-1 Collection
and Excess Collections Accounts    $ 14,000,000.00       Input               
Class A Adjusted Principal Amount:    $ 0.00       max[((a) -(b)) & 0]          
     Required Overcollateralization Amount equals:       (a)    Required
Enhancement Amount    $ 0.00       (b)    Available Reserve Account Amount    $
0.00       (c)    Letter of Credit Amount    $ 0.00                     
Required Overcollateralization Amount:    $ 0.00       =(a)-[(b) + ‘(c)]        
      



--------------------------------------------------------------------------------

EXHIBIT B

TO

SERIES 2010-1 NOTE PURCHASE AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [        ], among [        ]
(the “Transferor”), each purchaser listed as an Acquiring Committed Note
Purchaser on the signature pages hereof (each, an “Acquiring Committed Note
Purchaser”), the Funding Agent with respect to such Acquiring Committed Note
Purchaser listed in the signature pages hereof (each, a “Funding Agent”), and
Zipcar Vehicle Financing LLC, a Delaware limited liability company (the
“Company”).

W I T N E S S E T H:

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with subsection 9.17(a) of the Amended and Restated
Series 2010-1 Note Purchase Agreement, dated as of May 11, 2011 (as from time to
time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2010-1 Note Purchase Agreement”; terms defined therein
being used herein as therein defined), among the Company, the Conduit Investors,
the Committed Note Purchasers, and the Funding Agents named therein, Zipcar,
Inc., as Administrator, Lessee and Servicer, and Credit Agricole Corporate and
Investment Bank (formerly known as Credit Agricole Corporate and Investment Bank
New York Branch), as Administrative Agent (in such capacity, the “Administrative
Agent”);

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2010-1 Note Purchase Agreement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, its rights, obligations and commitments under the Series 2010-1
Note Purchase Agreement and the Series 2010-1 Notes;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each Funding Agent, the Transferor and
the Company (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2010-1 Note Purchase Agreement for all purposes
thereof.



--------------------------------------------------------------------------------

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of the Transferor’s
Commitment under the Series 2010-1 Note Purchase Agreement and the Transferor’s
Investor Group Principal Amount. The Transferor hereby irrevocably sells,
assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of the
Transferor’s Commitment under the Series 2010-1 Note Purchase Agreement and the
Transferor’s Investor Group Principal Amount.

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2010-1 Note Purchase Agreement prior to
the Transfer Issuance Date [and (ii) the portion, if any, to be paid, and the
date or dates for payment, by such Acquiring Committed Note Purchaser to the
Transferor of Fees received by such Acquiring Committed Note Purchaser pursuant
to the Series 2010-1 Supplement from and after the Transfer Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise by
payable to or for the account of the Transferor pursuant to the Series 2010-1
Supplement or the Series 2010-1 Note Purchase Agreement shall, instead, be
payable to or for the account of the Transferor and the Acquiring Committed Note
Purchasers, as the case may be, in accordance with their respective interests as
reflected in this Assignment and Assumption Agreement, whether such amounts have
accrued prior to the Transfer Issuance Date or accrue subsequent to the Transfer
Issuance Date.

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.



--------------------------------------------------------------------------------

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the Committed Note Purchasers as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, the
Transferor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Series 2010-1 Supplement, the Series 2010-1 Note Purchase
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Indenture, the Series 2010-1 Notes, the Related
Documents or any instrument or document furnished pursuant thereto; (ii) the
Transferor makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Company or the performance or
observance by the Company of any of the Company’s obligations under the
Indenture, the Related Documents or any other instrument or document furnished
pursuant hereto; (iii) each Acquiring Committed Note Purchaser confirms that it
has received a copy of the Indenture, the Series 2010-1 Note Purchase Agreement
and such other Related Documents and other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption Agreement; (iv) each Acquiring Committed Note
Purchaser will, independently and without reliance upon the Administrative
Agent, the Transferor or any other Investor Group and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Series 2010-1 Note
Purchase Agreement; (v) each Acquiring Committed Note Purchaser appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2010-1 Note Purchase Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, all in accordance with Article
V of the Series 2010-1 Note Purchase Agreement; (vi) each Acquiring Committed
Note Purchaser appoints and authorizes a Funding Agent to take such action as
agent on its behalf and to exercise such powers under the Series 2010-1 Note
Purchase Agreement as are delegated to such Funding Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article V of the Series 2010-1 Note Purchase Agreement;
(vii) each Acquiring Committed Note Purchaser agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Series 2010-1 Note Purchase Agreement are required to be performed by it as an
Acquiring Committed Note Purchaser and (viii) the Acquiring Committed Note
Purchaser hereby represents and warrants to ZVF and the Administrator that the
representations and warranties contained in Section 6.03 of the Series 2010-1
Note Purchase Agreement are true and correct with respect to the Acquiring
Committed Note Purchaser on and as of the date hereof and the Acquiring
Committed Note Purchaser shall be deemed to have made such representations and
warranties contained in Section 6.03 of the Series 2010-1 Note Purchase
Agreement on and as of the date hereof.

Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor and each Acquiring Committed Note Purchaser as well as administrative
information with respect to each Acquiring Committed Note Purchaser and its
Funding Agent.

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

[        ], as Transferor By:  

 

  Title: By:  

 

  Title: [        ], as Acquiring Committed Note Purchaser By:  

 

  Title: [        ], as Funding Agent By:  

 

  Title:



--------------------------------------------------------------------------------

[CONSENTED AND ACKNOWLEDGED: ZIPCAR VEHICLE FINANCING LLC By:  

 

  Title:   ]



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT PERCENTAGES

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent

 

Address:    1301 Avenue of the Americas    New York, New York 10019-6022
Attention:    Tina Kourmpetis Telephone:    (212) 261-7814 Facsimile:    (212)
459-3258

 

[TRANSFEROR] Address:    [        ]    Attention: [        ]    Telephone:
[        ]    Facsimile: [        ]

 

Prior Commitment Percentage:

   [        ] Revised Commitment Percentage:    [        ]
Prior Investor Group Principal Amount:    [        ]
Revised Investor Group Principal Amount:    [        ]

 

[TRANSFEROR FUNDING AGENT] Address:    [        ]    Attention: [        ]   
Telephone: [        ]    Facsimile: [        ]

 

[ACQUIRING COMMITTED NOTE PURCHASER] Address:    [        ]    Attention:
[        ]    Telephone: [        ]    Facsimile: [        ]



--------------------------------------------------------------------------------

Prior Commitment Percentage:    [        ] Revised Commitment Percentage:   
[        ] Prior Investor Group Principal Amount:    [        ]
Revised Investor Group Principal Amount:    [        ] Type of Committed Note
Purchaser:   

[Conduit Committed Note Purchaser]

[Non-Conduit Committed Note Purchaser]

 

[ACQUIRING COMMITTED NOTE PURCHASER FUNDING AGENT] Address:    [        ]   
Attention: [        ]    Telephone: [        ]    Facsimile: [        ]



--------------------------------------------------------------------------------

EXHIBIT C

TO

SERIES 2010-1 NOTE PURCHASE AGREEMENT

FORM OF INVESTOR GROUP SUPPLEMENT

INVESTOR GROUP SUPPLEMENT, dated as of [ ], among (i) [ ] (the “Transferor
Investor Group”), (ii) [ ] (the “Acquiring Investor Group”), (iii) the Funding
Agent with respect to the Acquiring Investor Group listed in the signature pages
hereof (each, a “Funding Agent”), and (iv) Zipcar Vehicle Financing LLC, a
Delaware limited liability company (the “Company”).

W I T N E S S E T H:

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with subsection 9.17(c) of the Amended and Restated Series 2010-1
Note Purchase Agreement, dated as of May 11, 2011 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2010-1 Note Purchase Agreement”; terms defined therein being used herein
as therein defined), among the Company, the Conduit Investors, the Committed
Note Purchasers, the Funding Agents named therein, Zipcar, Inc., as
Administrator, Lessee and Servicer, and Credit Agricole Corporate and Investment
Bank (formerly known as Credit Agricole Corporate and Investment Bank New York
Branch), as Administrative Agent (in such capacity, the “Administrative Agent”);

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and a
Committed Note Purchaser with respect to such Conduit Investor under the Series
2010-1 Note Purchase Agreement; and

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group its respective rights, obligations and commitments under the
Series 2010-1 Note Purchase Agreement and the Series 2010-1 Notes with respect
to the percentage of its total commitment specified on Schedule I attached
hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each Funding Agent with respect thereto, the
Transferor Investor Group and the Company (the date of such execution and
delivery, the “Transfer Issuance Date”), [the Conduit Investor and] the
Committed Note Purchasers with respect to the Acquiring Investor Group shall be
parties to the Series 2010-1 Note Purchase Agreement for all purposes thereof.



--------------------------------------------------------------------------------

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of the Commitment Amount with respect to the
Committed Note Purchasers included in the Transferor Investor Group under the
Series 2010-1 Note Purchase Agreement and the Transferor Investor Group’s
Investor Group Principal Amount. The Transferor Investor Group hereby
irrevocably sells, assigns and transfers to the Acquiring Investor Group,
without recourse, representation or warranty, and the Acquiring Investor Group
hereby irrevocably purchases, takes and assumes from the Transferor Investor
Group, the Acquiring Investor Group’s Purchased Percentage of the Commitment
with respect to the Committed Note Purchasers included in the Transferor
Investor Group under the Series 2010-1 Note Purchase Agreement and the
Transferor Investor Group’s Investor Group Principal Amount.

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2010-1 Note Purchase
Agreement prior to the Transfer Issuance Date [and (ii) the portion, if any, to
be paid, and the date or dates for payment, by such Acquiring Investor Group to
the Transferor Investor Group of Fees received by such Acquiring Investor Group
pursuant to the Series 2010-1 Supplement from and after the Transfer Issuance
Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2010-1 Supplement or the Series 2010-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor Investor Group and
the Acquiring Investor Group, as the case may be, in accordance with their
respective interests as reflected in this Investor Group Supplement, whether
such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.



--------------------------------------------------------------------------------

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other as follows: (i) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned hereby free and clear
of any adverse claim, the Transferor Investor Group makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Series 2010-1
Supplement, the Series 2010-1 Note Purchase Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Indenture, the Series 2010-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance by the
Company of any of the Company’s obligations under the Indenture, the Series
2010-1 Note Purchase Agreement, the Related Documents or any other instrument or
document furnished pursuant hereto; (iii) the Acquiring Investor Group confirms
that it has received a copy of the Indenture, the Series 2010-1 Note Purchase
Agreement and such other Related Documents and other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Investor Group Supplement; (iv) the Acquiring Investor Group
will, independently and without reliance upon the Administrative Agent, the
Transferor Investor Group or any other Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Series 2010-1 Note
Purchase Agreement; (v) the Acquiring Investor Group appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Series 2010-1 Note Purchase Agreement as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2010-1 Note Purchase Agreement; (vi) each member of the Acquiring Investor Group
appoints and authorizes its respective Funding Agent, listed on Schedule I
hereto, to take such action as agent on its behalf and to exercise such powers
under the Series 2010-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2010-1 Note
Purchase Agreement, (vii) each member of the Acquiring Investor Group agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Series 2010-1 Note Purchase Agreement are required to be
performed by it as a member of the Acquiring Investor Group and (viii) each
member of the Acquiring Investor Group hereby represents and warrants to ZVF and
the Administrator that the representations and warranties contained in
Section 6.03 of the Series 2010-1 Note Purchase Agreement are true and correct
with respect to the Acquiring Investor Group on and as of the date hereof and
the Acquiring Investor Group shall be deemed to have made such representations
and warranties contained in Section 6.03 of the Series 2010-1 Note Purchase
Agreement on and as of the date hereof.



--------------------------------------------------------------------------------

Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor Investor Group and the Acquiring Investor Group, as well as
administrative information with respect to the Acquiring Investor Group and its
Funding Agent.

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York, and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[        ], as Transferor Investor Group By:  

 

Title:   [        ], as Transferor Investor Group By:  

 

Title:   [        ], as Acquiring Investor Group By:  

 

Title:   [        ], as Acquiring Investor Group By:  

 

Title:   [        ], as Funding Agent By:  

 

Title:  



--------------------------------------------------------------------------------

[CONSENTED AND ACKNOWLEDGED:

  ZIPCAR VEHICLE FINANCING LLC   By:  

 

  Title:   ]



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT PERCENTAGES

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent

 

Address:    1301 Avenue of the Americas    New York, New York 10019-6022
Attention:    Tina Kourmpetis Telephone:    (212) 261-7814 Facsimile:    (212)
459-3258

 

[TRANSFEROR] Address:    [        ]    Attention: [        ]    Telephone:
[        ]    Facsimile: [        ]

 

Prior Commitment Percentage:    [        ] Revised Commitment Percentage:   
[        ] Prior Investor Group Principal Amount:    [        ]
Revised Investor Group Principal Amount:    [        ]

 

[TRANSFEROR FUNDING AGENT] Address:    [        ]    Attention: [        ]   
Telephone: [        ]    Facsimile: [        ]



--------------------------------------------------------------------------------

[ACQUIRING INVESTOR GROUP] Address:    [        ]    Attention: [        ]   
Telephone: [        ]    Facsimile: [        ]

 

Prior Commitment Percentage:    [        ] Revised Commitment Percentage:   
[        ] Prior Investor Group Principal Amount:    [        ]
Revised Investor Group Principal Amount:    [        ] Type of Committed Note
Purchaser:   

[Conduit Committed Note Purchaser]

[Non-Conduit Committed Note Purchaser]

Method for calculating CP Rate:   

[pursuant to clause (i) of the definition thereof]

[                                                             ]

 

[ACQUIRING INVESTOR FUNDING AGENT] Address:    [        ]    Attention:
[        ]    Telephone: [        ]    Facsimile: [        ]



--------------------------------------------------------------------------------

EXHIBIT D

TO

SERIES 2010-1 NOTE PURCHASE AGREEMENT

ADDENDUM TO AGREEMENT

Each of the undersigned:

(i) confirms that it has received a copy of the Amended and Restated Series
2010-1 Note Purchase Agreement, dated as of May 11, 2011 (as from time to time
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2010-1 Note Purchase Agreement”; terms defined therein
being used herein as therein defined), among ZVF, the Conduit Investors, the
Committed Note Purchasers, and the Funding Agents named therein, Zipcar, Inc.,
as Administrator, Lessee and Servicer, and Credit Agricole Corporate and
Investment Bank, as Administrative Agent (in such capacity, the “Administrative
Agent”) and such other agreements, documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Addendum;

(ii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Series 2010-1 Note
Purchaser Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;

(iii) agrees to all of the provisions of the Series 2010-1 Note Purchase
Agreement;

(iv) agrees that the related Maximum Investor Group Principal Amount is
$             (including any portion of the Maximum Investor Group Principal
Amount of such Investor Group acquired pursuant to an assignment to such
Investor Group as an Acquiring Investor Group) and the related Committed Note
Purchaser’s Committed Note Purchaser Percentage is          percent (    %);

(v) [agrees that the CP Rate applicable to the Conduit Investor shall be
calculated [pursuant to clause (i) of the definition thereof]
[                    ];]

(vi) designates              as the Funding Agent for itself, and such Funding
Agent hereby accepts such appointment;

(vii) becomes a party to the Series 2010-1 Note Purchase Agreement and a Conduit
Investor, Committed Note Purchaser or Funding Agent, as the case may be,
thereunder with the same effect as if the undersigned were an original signatory
to the Series 2010-1 Note Purchase Agreement; and



--------------------------------------------------------------------------------

(viii) each member of the Additional Investor Group hereby represents and
warrants that the representations and warranties contained in Section 6.03 of
the Series 2010-1 Note Purchase Agreement are true and correct with respect to
the Additional Investor Group on and as of the date hereof and the Additional
Investor Group shall be deemed to have made such representations and warranties
contained in Section 6.03 of the Series 2010-1 Note Purchase Agreement on and as
of the date hereof. The notice address for each member of the Additional
Investor Group is as follows:

[INSERT CONTACT INFORMATION FOR EACH ENTITY]

This Addendum shall be effective when a counterpart hereof, signed by the
undersigned, ZVF and the Administrative Agent has been delivered to the parties
hereto.

This Addendum shall be governed by and construed in accordance with the laws of
the State of New York.

IN WITNESS WHEREOF, the undersigned have caused this Addendum to be duly
executed and delivered by its duly authorized officer or agent as of this     
day of             , 20    .

 

[NAME OF ADDITIONAL FUNDING AGENT],

    as Funding Agent

By:  

 

  Name:   Title:

[[NAME OF ADDITIONAL CONDUIT

    PURCHASER], as Conduit Investor

By:  

 

  Name:   Title:]

[NAME OF ADDITIONAL COMMITTED

    PURCHASER], as [Conduit] [Non-Conduit]

    Committed Note Purchaser

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date

first above written:

ZIPCAR VEHICLE FINANCING LLC By:  

 

  Name:   Title:

CREDIT AGRICOLE CORPORATE AND

    INVESTMENT BANK, as

    Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

TO

SERIES 2010-1 NOTE PURCHASE AGREEMENT

FORM OF CONDUIT INVESTOR AND COMMITTED NOTE PURCHASER

TAX CERTIFICATE

[Date]

Re: Zipcar Vehicle Financing LLC Series 2010-1 Variable Funding Car Sharing
Asset Backed Notes (the “Series 2010-1 Notes”)

Reference is hereby made to the Amended and Restated Base Indenture (the “Base
Indenture”), dated as of May 11, 2011, between Zipcar Vehicle Financing LLC, a
special purpose limited liability company established under the laws of Delaware
(the “Issuer”) and Deutsche Bank Trust Company Americas, a New York banking
corporation (the “Trustee”). Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Base Indenture and, if not defined
therein, shall have the meanings assigned to them in the Series 2010-1
Supplement (defined below).

This letter relates to the issuance by the Issuer to
                                         (the “Initial Noteholders”) of a
beneficial ownership interest in U.S. $[            ] aggregate principal amount
of the Series 2010-1 Notes issued under the Amended and Restated Series 2010-1
Supplement to the Base Indenture, dated as of May 11, 2011 (“Series 2010-1
Supplement”) by and among the Issuer, the Trustee and Deutsche Bank Trust
Company Americas, as securities intermediary.

In connection with such issuance, and in respect of such Series 2010-1 Notes,
each of the Initial Noteholders hereby represents, warrants and covenants for
the benefit of the Issuer and the Trustee that:

It shall timely furnish the Issuer or its agents any U.S. federal income tax
form or certification (such as IRS Form W-9 (Request for Taxpayer Identification
Number and Certification), or any successors to such IRS form) that the Issuer
or its agents may reasonably request and shall update or replace such form or
certification in accordance with its terms or its subsequent amendments. It
agrees to provide any certification or information that is reasonably requested
by the Issuer (a) to permit the Issuer to make payments to it without, or at a
reduced rate of, withholding, (b) to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its assets, or (c) to enable the Issuer or its agents to
satisfy reporting and other obligations in respect of the Series 2010-1 Notes
under the Code and Treasury Regulations.

It agrees to treat the Series 2010-1 Notes as debt for all U.S. federal income
tax purposes and shall take no action inconsistent with such treatment unless
required by law.



--------------------------------------------------------------------------------

It agrees to comply with the following provisions:

(a) It will not (A) acquire, sell, transfer, assign, pledge or otherwise dispose
of any of its Series 2010-1 Notes (or any interest therein that is described in
Treasury Regulations Section 1.7704-1(a)(2)(i)(B)) on or through (x) a United
States national, regional or local securities exchange, (y) a foreign securities
exchange or (z) an interdealer quotation system that regularly disseminates firm
buy or sell quotations by identified brokers or dealers (including, without
limitation, the National Association of Securities Dealers Automated Quotation
System) ((x), (y) and (z), collectively, an “Exchange”) or (B) cause any of its
Series 2010-1 Notes or any interest therein to be marketed on or through an
Exchange.

(b) It will not enter into any financial instrument payments on which, or the
value of which, is determined in whole or in part by reference to the Series
2010-1 Notes, or the Issuer (including the amount of Issuer distributions or
interest on the Series 2010-1 Notes, the value of the Issuer’s assets, or the
result of the Issuer’s operations), or any contract that otherwise is described
in Treasury Regulations Section 1.7704-1(a)(2)(i)(B), without the consent of a
majority of the Series 2010-1 Noteholders.

(c) If it is a partnership, grantor trust or S corporation, less than 50% of the
value of any person’s interest in such partnership, grantor trust or S
corporation is attributable to such Initial Noteholder’s interest in the Issuer.

(d) It agrees that it may not directly or indirectly assign, participate,
pledge, hypothecate, rehypothecate, exchange or otherwise dispose of or transfer
in any manner (each a “Transfer”) its interest in the Series 2010-1 Notes unless
the transferee delivers a transfer certificate to the Registrar and the Issuer
in the form of Exhibit I of the Series 2010-1 Supplement. Any purported Transfer
that does not satisfy the above mentioned conditions shall be null, void and of
no effect.

(e) It agrees that the Issuer is required to monitor all transfers of Series
2010-1 Notes so that the aggregate number of Holders of the Series 2010-1 Notes
is limited to 25 or fewer beneficial holders. In monitoring such transfers, the
Issuer will rely solely and exclusively (without any duty to make further
inquiry, including without any duty to inquire whether a Holder holds Series
2010-1 Notes for the account of one or more other persons) on (i) information
provided to it on the Series 2010-1 Closing Date with respect to the number of
Holders on the Series 2010-1 Closing Date and (ii) any transfer certificates
received by the Issuer subsequent to the Series 2010-1 Closing Date.

(f) Any transfer that would cause the Issuer to be unable to rely on the
“private placement” safe harbor of Treasury Regulations Section 1.7704-1(h) will
be void and of no force or effect unless the Issuer has received an Opinion of
Counsel that notwithstanding such transfer the Issuer will be treated as a
partnership or disregarded entity and not as an entity taxable as a corporation
for U.S. federal income tax purposes.

(g) It represents that it is not part of any arrangement a principal purpose of
which is to cause the interests in the Issuer to be treated as owned by 100
persons or less within the meaning of Treasury Regulations Section 1.7704-1(h).



--------------------------------------------------------------------------------

Each of the Initial Noteholders understands that the representations, warranties
and covenants contained in paragraphs (a) through (g) above are intended to
permit the Issuer to rely, if necessary, on the “private placement” safe harbor
from classification as a publicly traded partnership in Treasury Regulations
Section 1.7704-1(h).

Its taxpayer identification number is                     .

Its fiscal year for federal income tax purposes ends in                     .

The date of issuance is                     .

Its address for notices is:                     .

Each of the Initial Noteholders agrees that it and the transferee will be
required to reimburse the Issuer for any costs incurred by the Issuer in
connection with any transfer.

Each of the Initial Noteholders acknowledges that the Issuer, the Trustee, and
others will rely upon the truth and accuracy of the foregoing acknowledgements,
representations and agreements and agrees that, if any of the acknowledgements,
representations or warranties made or deemed to have been made by it in
connection with its purchase of the Series 2010-1 Notes are no longer accurate,
it will promptly notify the Issuer and the Trustee.

IN WITNESS WHEREOF, I have executed this Initial Noteholder certificate as of
the date first written above.

 

  

[                     ]

[                     ]



--------------------------------------------------------------------------------

EXHIBIT F

TO

SERIES 2010-1 NOTE PURCHASE AGREEMENT

QUARTERLY FLEET REPORT



--------------------------------------------------------------------------------

CONFIDENTIAL

QUARTERLY FLEET REPORT

ZIPCAR VEHICLE FINANCING, LLC

VARIABLE FUNDING CAR SHARING ASSET BACKED NOTES

SERIES 2010-1

Reporting Date June 27, 2011

As of May-31

 

I. US MODEL YEAR ACQUISITION BY MANUFACTURER

 

     2013     2012     2011     2010  

Manufacturer

   Number of
Vehicles     Fleet Mix     Number of
Vehicles     Fleet Mix     Number of
Vehicles     Fleet Mix     Number of
Vehicles     Fleet Mix  

Audi

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

BMW/Mini

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Daimler/Smart

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Fiat/Alfa Romeo

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Ford

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Honda/Acura

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Hyundai / Kia

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Mazda

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Nissan/Infiniti

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Subaru

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Toyota/Scion/Lexus

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Volkswagen

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]% 

Volvo

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]%                                                  
               

Total Acquisitions

     [     ]      [     ]%      [     ]      [     ]%      [     ]      [    
]%      [     ]      [     ]%                                                  
               

 

II. US FLEET DEPRECIATION EXPENSE

 

      2013     2012     2011     2010  

Fleet Capitalized Cost ($)

     [     ]      [     ]      [     ]      [     ] 

Number of Vehicles

     [     ]      [     ]      [     ]      [     ] 

Average Capitalized Cost ($)

     [     ]      [     ]      [     ]      [     ] 

Average Monthly Depreciation per Vehicle ($)

     [     ]      [     ]      [     ]      [     ] 

Monthly Depreciation as a % of Avg. Capitalized Cost

     [     ]%      [     ]%      [     ]%      [     ]% 

 

III. US FLEET STATUS REPORT AND FLEET DISPOSITION HISTORY BY MODEL YEAR

 

Model Year

  Total
Capitalized
Cost     Capitalized
Cost as
Percent of
Total
Vehicles     Total
Number  of
Vehicles     Average
Capitalized
Cost     Average
Mileage     Average
Days  in
Service     Average
Net
Book
Value     Average
Sale
Proceeds     Average
Gain/
(Loss)
on Sale     Average
Monthly
Holding
Cost per
Vehicle     Monthly
Holding
Cost as a
% of
Avg. Cap.
Cost     Average
Gain/
(Loss) as
% of
Total Cap.
Cost     Average
Gain/
(Loss)
as % of
Net
Book
Value  

2013

                         

Total Vehiclese

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Active

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Turnback

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Salvage

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Thefts /Conversions

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Inactive

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

2012

                         

Total Vehiclese

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Active

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Turnback

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Salvage

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Thefts / Conversions

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Inactive

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

2011

                         

Total Vehiclese

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Active

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Turnback

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Salvage

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Thefts / Conversions

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Inactive

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

2010

                         

Total Vehiclese

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Active

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Turnback

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Salvage

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Thefts / Conversions

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 

Inactive

    [     ]      [     ]%      [     ]      [     ]      [     ]      [     ]   
  [     ]      [     ]      [     ]      [     ]      [     ]%      [     ]%   
  [     ]% 